UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K ý Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year EndedJune 30, 2007 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25509 FIRST FEDERAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 42-1485449 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 329 Pierce Street, Sioux City, Iowa 51101 (Address of principal executive offices) Zip code (712) 277-0200 (Registrant’s telephone number) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESo. NOý. Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YESo. NOý. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESý. NOo. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One) Large Accelerated Filer o Accelerated Filerý Non-Accelerated Filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).YES o. NO ý. The aggregate market value of the voting stock held by non-affiliates of the Registrant, computed by reference to the last sale price, as reported by the NASDAQ Global Market, on December 31, 2006 was $64,426,215.This amount does not include shares held by the Company’s Employee Stock Ownership Plan and by officers and directors. As of August 31, 2007, there were issued and outstanding 3,302,971 shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Part II and III of Form 10K – Portions of Registrant’s definitive proxy statement for the 2007 annual stockholders meeting. 1 Forward-Looking Statements This report may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that involve substantial risks and uncertainties.When used in this report, or in the documents incorporated by reference herein, the words “anticipate”, “believe”, “estimate”, “expect”, “intend”, “may”, and similar expressions identify such forward-looking statements.Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained herein.These forward-looking statements are based largely on the expectations of the Company’s management and are subject to a number of risks and uncertainties, including but not limited to economic, competitive, regulatory, and other factors affecting the Company’s operations, markets, products and services, as well as strategies and other factors discussed elsewhere in this report.Many of these factors are beyond the Company’s control. PART I ITEM 1 BUSINESS First Federal Bankshares, Inc. First Federal Bankshares, Inc. (the “Company”) is a Delaware corporation that serves as the holding company for Vantus Bank (formerly known as “First Federal Bank”), a federally-chartered stock savings bank headquartered in Sioux City, Iowa (the “Bank”).Included in this section is information regarding the Company’s significant operating and accounting policies, practices and procedures, its competitive and regulatory markets, and its business environment. Information regarding the Company’s current financial condition and results of operations is included in Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, Part II, Item 7A, “Quantitative and Qualitative Disclosures about Market Risk”, and Part II, Item 8, “Financial Statements and Supplementary Data.”This section should be read in conjunction with those sections. As of June 30, 2007, the Company owned 100% of the Bank’s common stock, and currently engages in no substantial activities other than its ownership of such common stock.Consequently, its net income is derived primarily from the Bank’s operation. At June 30, 2007, the Company had total assets of $645.8 million, net loans of $430.1 million, total deposits of $507.9 million, and stockholders’ equity of $70.3 million.Both the Company and the Bank report the results of their operations on a fiscal year basis ending June 30th. The Company’s principal executive office is located at 329 Pierce Street, Sioux City, Iowa, 51101, and its telephone number at that address is (712) 277-0200. The Company’s website is www.vantusbank.com. The Company will make available on its website, free of charge, its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after they are filled with the Securities and Exchange Commission (“SEC”). Also available on the Company’s website are various documents relating to the corporate governance of the Company, including its Code of Ethics and Business Conduct. Vantus Bank The Bank is a federally-chartered stock savings bank headquartered in Sioux City, Iowa.Founded in 1923, the Bank’s deposits are federally insured by the Deposit Insurance Fund (“DIF”).The Bank is also a member of the Federal Home Loan Bank System (“FHLB”). Effective September 4, 2007, the Bank changed its name from “First Federal Bank” to “Vantus Bank.”This change recognizes the Bank’s evolution over the past few years from a traditional savings and loan to a full-service community bank.Management believes the new name will also differentiate the Bank from its competitors and will eliminate confusion with other “First Federals” in the Bank’s current and future markets. The Bank’s primary business is community banking, which is attracting retail and commercial deposits from the general public and originating mortgage, consumer, commercial, and other loans within its primary market areas. The Bank’s primary lending area includes northwest and central Iowa and contiguous portions of Nebraska and South Dakota.The Bank also purchases and/or participates in loans from third-party financial institutions.In general these loans are underwritten according to the same standards as those used for the Bank’s own originations and are secured by property and/or collateral located within 300 miles of Sioux City, Iowa.The Bank also invests in 2 mortgage-backed and related securities, securities issued by the U.S. government or government-sponsored entities, local governments, and private entities.In addition to customer deposits, the Bank obtains funding from the FHLB of Des Moines as well as certain other borrowing sources. The Bank conducts operations through its 14 full-service offices in northwest Iowa, central Iowa, and northeast Nebraska.Of the branches located in northwest Iowa, five are located in Sioux City, one in Le Mars, and one in Onawa.In central Iowa, the Company has two locations in West Des Moines (the Company’s Jordan Creek branch opened in September 2007), and one location in Grinnell, Johnston, Monroe, and Newton. The Company also operates one branch in South Sioux City, Nebraska. The Company’s business and operating results are significantly affected by the general economic conditions prevalent in its primary market area.The Company’s primary market area is projected to experience low population growth in northwest Iowa, central Iowa, and northeast Nebraska, but strong growth in the Des Moines market area. The Bank’s principal executive office is located at 329 Pierce Street, Sioux City, Iowa 51101, and its telephone number at that address is (712) 277-0200.The Bank’s internet site is www.vantusbank.com. Lending Activities GeneralThe principal lending activities of the Company are the origination or purchase of mortgage loans secured by one-to-four family residential properties, loans secured by multifamily and non-residential real estate, secured and unsecured loans to consumers, and loans and lines of credit to business entities. As of June 30, 2007, loans held for investment purposes were $430.1 million or 67 % of the Company’s total assets. The Company has sought to make its interest earning assets more rate sensitive by actively originating variable-rate loans, such as adjustable-rate residential mortgage loans, variable-rate home equity lines of credit, shorter-term and/or variable-rate commercial real estate and commercial business loans, and medium-term second mortgages and other consumer loans. The Company actively originates fixed-rate mortgage loans, generally with 10 to 30 year terms to maturity secured by one-to-four family residential properties.However, these loans generally are originated and underwritten for resale in the secondary mortgage market on a servicing-retained basis.The Company also actively originates loans insured or guaranteed by the U.S. Government and Iowa State Government or agencies thereof, such as Veterans Administration, Iowa Rural Development, and Federal Housing Authority loans.The Company also originates interim construction loans on one-to-four family residential properties, multi-family units, and non-residential properties. Residential Real Estate LoansThe Company originates one-to-four family, owner-occupied, residential mortgage loans secured by property located in its primary market area.As of June 30, 2007, the Company had $126.3 million, or 29% of its total loan portfolio invested in first mortgage loans secured by one-to-four family residences. The Company currently offers residential mortgage loans for terms ranging from 10 to 30 years, and with adjustable or fixed interest rates.Origination of fixed-rate mortgage loans versus adjustable-rate mortgages (“ARM”) loans is significantly affected by the level of market interest rates, customer preference, the Company’s interest rate risk position, and loan products offered by the Company’s competitors. The Company’s long-term fixed-rate loans generally are originated and underwritten for resale in the secondary mortgage market.Prior to the current fiscal year, these loans were generally sold on a servicing-released basis.Beginning in the current fiscal year, however, the Company began to sell a majority of these loans on a servicing-retained basis.This decision was made to provide customers with the opportunity for better service and provide future cross-sell opportunities.The retention of servicing entails certain risks and obligations outlined in a subsequent paragraph. The Company’s ARM loans are typically retained and serviced by the Company.These loans generally adjust annually with interest rate adjustment limitations ranging from one to two percentage points per year and with a cap on total rate increases over the life of the loan.A portion of these loans may guarantee borrowers a fixed rate of interest for the first one to five years of the loan’s term.While the company has used different interest indexes over the years, the primary index for ARM loans is the one-year Treasury Constant Maturity. The Company also has purchased ARM loans with various interest rate indexes, but at terms that are otherwise similar to the loans originated by the Company. 3 Regulations limit the amount that a savings bank may lend relative to the appraised value of the real estate securing the loan, as determined by an appraisal at the time of loan origination.Such regulations permit a maximum loan-to-value ratio of 100% for residential property and 90% for all other real estate loans.If the loan-to-value ratio is in excess of 80%, private mortgage insurance is generally required to limit the Company’s exposure to loss.The Company also requires fire and casualty insurance, as well as title insurance or an opinion of counsel regarding good title, on all properties securing real estate loans made by the Company. The Company also purchases blanket insurance coverage to protect its interests in one-to-four family residential property collateral to the extent that the borrower lets such insurance lapse. The Company also originates loans to finance the construction of one-to-fourfamily residential property.However, construction lending is not a significant part of the Company’s overall lending activities because of the low level of new home construction in the Company’s primary market areas.Loans for construction of single family residential property are made with either adjustable- or fixed-rate terms.Loan proceeds are disbursed in increments as construction progresses and as inspections warrant.Construction loans are structured to be converted to permanent loans originated by the Company at the end of the construction period, which is generally six months, but not to exceed 12 months. In addition to servicing the loans in its own portfolio, the Company services loans that it sells to third-party investors, (commonly referred to as “loans serviced for others”).Servicing mortgage loans, whether for its own portfolio or for others, includes such functions as collecting monthly principal and interest payments from borrowers, maintaining escrow accounts for real estate taxes and insurance, and making such payments on behalf of borrowers when they are due.When necessary, servicing of mortgage loans also includes functions related to the collection of delinquent principal and interest payments, loan foreclosure proceedings and disposition of foreclosed real estate.As of June 30, 2007, mortgage loans serviced for others amounted to $41.9 million. When the Company services loans for others, it is compensated for these services through the retention of a servicing fee from borrowers’ monthly payments.The Company pays the third-party investors an agreed upon yield on the loans, which is generally less than the interest agreed to be paid by the borrowers.The difference, typically 25 basis points, is retained by the Company and recognized as servicing fee income.The Company also receives fees and interest income from ancillary sources such as delinquency charges and float on escrow and other funds. Management believes that servicing mortgage loans for third parties provides a natural hedge against other risks inherent in the Company’s operations.That is, fluctuations in volumes of mortgage loan originations and resulting gains on sales of such loans caused by changes in market interest rates will generally be offset in part by an opposite change in the value of the Company’s mortgage servicing asset.These fluctuations are usually the result of actual loan prepayment activity that is different from that which was anticipated when the mortgage servicing rights were originally recorded.For example, if interest rates increase, the volume of mortgage originations will generally decrease and the gain on sales of such loans will decline.However, the value of the mortgage servicing rights will generally increase as the income stream from servicing extends in response to lower estimates for future prepayment activity.Mortgage servicing rights are particularly susceptible to unfavorable valuation adjustments during periods of declining interest rates during which prepayment activity typically accelerates to levels above that which had been anticipated when the servicing rights were originally recorded.For additional discussion, refer to Notes 1 and 3 of the Company’s Audited Financial Statements included herein and under Part II, Item 8, “Financial Statements and Supplementary Data” as well as Part II Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Multi-Family Residential Real Estate LoansThe Company’s multi-family real estate loans are secured by structures such as apartment buildings and condominiums.At June 30, 2007, the Company had $47.1 million or 11% of its total loan portfolio in multi-family residential real estate loans.The terms of each multi-family residential real estate loan are negotiated on a case by case basis, although such loans typically have adjustable interest rates tied to a market index or the interest rate is fixed and the loan amortizes over 10 to 20 years with a three to ten year balloon payment. Loans secured by multi-family residential real estate generally involve a greater degree of credit risk than one-to-four family residential mortgage loans and carry larger loan balances.This increased credit risk is a result of several factors, including the concentration of principal in a limited number of loans and borrowers, the effects of general economic conditions on income-producing properties, and the increased difficulty of evaluating and monitoring these types of loans.Furthermore, the repayment of loans secured by multi-family real estate is typically 4 dependent upon the successful operation of the related real estate property.If the cash flow from the project is reduced, the borrower’s ability to repay the loan may be impaired. When making multi-family residential real estate loans, the Company considers the financial statements of the borrower, the Company’s lending history with the borrower, the debt service capabilities of the borrower, the projected cash flows of the business and the value of the collateral.These types of loans are generally supported by personal guarantees.The borrower must provide proof of the necessary insurance on the property serving as collateral.Title insurance or an attorney’s opinion based on a title search of the property is required on all first lien loans secured by real property. The Company’s commercial loan department also originates loans for construction of multi-family properties.Construction loans generally have adjustable rates and proceeds are disbursed in increments as construction progresses subject to inspections.Construction loans on multi-family real estate are often structured to convert to permanent loans originated by the Company at the end of the construction period, which is generally 12 to 24 months. Non-Residential Real Estate LoansThe Company’s non-residential real estate loans are secured by improved property such as office buildings, industrial facilities, warehouses, retail/shopping structures, and other non-residential buildings.Loans secured by non-residential real estate constituted $150.8 million, or 35%, of the Company’s total loan portfolio at June 30, 2007.Fixed-rate non-residential real estate loans are offered with amortizations up to 20 years with balloon terms up to five years.Adjustable-rate non-residential real estate loans also have amortizations up to 20 years and the rate typically adjusts with changes in the Prime Rate as published daily in the Wall Street Journal. When making non-residential real estate loans, the Company considers the financial statements of the borrower, the Company’s lending history with the borrower, the debt service capabilities of the borrower, the projected cash flows of the business, and the value of the collateral.These types of loans are generally supported by personal guarantees.The borrower must provide proof of the necessary insurance on the property serving as collateral.Title insurance or an attorney’s opinion based on a title search of the property is required on all first lien loans secured by real property.Insurance coverage for non-residential properties is required and monitored throughout the term of the loan. Loans secured by non-residential real estate generally involve a greater degree of credit risk than residential mortgage loans and carry larger loan balances.This increased credit risk is a result of several factors, including the concentration of principal in a limited number of loans and borrowers, the effects of general economic conditions on income producing properties, and the increased difficulty of evaluating and monitoring these types of loans.Furthermore, the repayment of loans secured by non-residential real estate is typically dependent upon the successful operation of the related real estate project and/or the underlying business in the case of owner-occupied structures.If the cash flow from the project or underlying business is reduced, the borrower’s ability to repay the loan may be impaired. The Company’s also originates loans for construction of non-residential properties.Construction loans generally have adjustable rates and proceeds are disbursed in increments as construction progresses subject to inspections.Construction loans on non-residential real estate are often structured to convert to permanent loans originated by the Company at the end of the construction period, which is generally 12 to 24 months. Commercial Business LoansThe Company makes commercial business loans primarily in its market area to a variety of professionals, sole proprietorships, and small- to medium-sized businesses. The Company offers term loans for fixed assets and working capital, revolving lines of credit, letters of credit, and Small Business Administration (“SBA”) guaranteed loans.At June 30, 2007, commercial business loans constituted $50.4 million, or 12%, of the Company’s total loan portfolio.Commercial business term loans are generally offered with initial fixed rates of interest for the first one to three years and with terms of up to ten years.Business lines of credit have floating rates of interest and are payable on demand, subject to annual review and renewal.Commercial business loans with variable rates of interest are generally indexed to the highest Prime Rate as published daily in the Wall Street Journal. When making commercial business loans, the Company considers the financial statements of the borrower, the Company’s lending history with the borrower, the debt service capabilities of the borrower, the projected cash flows of the business, and the value of the collateral, if any.Commercial business loans are generally secured by a 5 variety of collateral including accounts receivable, inventory, and equipment, and are generally supported by personal guarantees. Commercial business loans are considered to involve more risk than loans secured by real estate.Because commercial business loans often depend on the successful operation or management of the business, repayment of such loans may be affected by adverse conditions in the economy.Moreover, commercial business loans typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business, and, therefore, depend substantially on the success of the business itself.Any collateral securing commercial business loans may depreciate over time, may be difficult to appraise and to liquidate, and may fluctuate in value. Consumer LoansThe Company offers consumer loans in order to provide a full range of financial services to its customers.Consumer loans totaled $57.6 million and accounted for approximately 13% of total loans as of June 30, 2007.Most of the consumer loans that the Company originates include home equity mortgage loans, home equity lines of credit, automobile loans, recreational vehicle loans, loans secured by deposit accounts and unsecured loans.Consumer loans are offered primarily on a fixed rate basis and for terms up to 180 months based on the type of collateral.The Company’s home equity loans and home improvement loans, are generally secured by the borrower’s principal residence. The underwriting standards employed by the Company for consumer loans include a determination of the applicant’s credit history and an assessment of ability to meet existing obligations and payments on the proposed loan.Creditworthiness of the applicant is of primary consideration; however, the underwriting process also includes a comparison of the value of the collateral in relation to the proposed loan amount. The Company also requires fire and casualty insurance, as well as, title insurance or an opinion of counsel regarding good title, on all properties securing real estate loans made by the Company. The Company also purchases blanket insurance coverage to protect its interests in consumer real estate and personal property collateral to the extent that the borrower lets such insurance lapse. Consumer loans generally have shorter terms and higher rates of interest than first mortgage real estate loans, but typically involve more credit risk than such loans because of the nature of the collateral and, in some instances, the absence of collateral.In general, consumer loans are more dependent upon the borrower's continuing financial stability, are more likely to be affected by adverse personal circumstances, and are often secured by rapidly depreciating personal property such as automobiles.In addition, various laws, including bankruptcy and insolvency laws, may limit the amount that may be recovered from a borrower.However, such risks are mitigated to some extent in the case of home equity loans and home-equity lines of credit.These types of loans are secured by a lien of the borrower's residence for which the total principal balance outstanding (including the first mortgage) does not generally exceed 100% of the property's value, although exceptions are sometimes made for high net worth or other qualifying borrowers.Home equity loans are generally fixed-rate and may have terms of up to thirty years and may include a balloon payment. The Company believes that the higher yields earned on consumer loans compensate for the increased risk associated with such loans and that consumer loans are important to the Company's efforts to increase the interest rate sensitivity and shorten the average maturity of its loan portfolio. In conjunction with its consumer lending activities, the Company offers customers credit life and disability insurance products underwritten and administered by an independent insurance provider.The Company receives commission revenue related to the sales of these products. Loan Solicitation and Processing Loan originations are derived from a number of sources such as walk in traffic, third-party referrals, existing customers, and calling programs.Upon receipt of a loan application, a credit report is obtained to verify specific information relating to the applicant’s credit standing.In the case of a real estate loan, an appraisal of the real estate intended to secure the proposed loan is made by an independent appraiser approved by the Company.For those loans that are sold to investors, an automated underwriting system provided by either Federal National Mortgage Association (“FNMA”) or the Federal Home Loan Mortgage Corporation (“FHLMC”) is used in many cases.Frequently, a private mortgage insurance contract underwriter approved by the investor is used.Loans that are not sold or loans that are not underwritten by a contract underwriter are reviewed by an underwriter in the Company’s loan department and/or at least one member of the Company’s internal loan committee.One-to-four family residential mortgage loans and commercial business loans with principal balances in excess of $1.0 million must be submitted by the loan department directly to a committee of the Board of Directors for approval.Multi-family and non-residential real estate loans with principal balances in excess of $3.0 million must be submitted by the loan department directly to a committee of the Board of Directors for approval.Approvals 6 subsequently are ratified by the full Board of Directors.Once the loan is approved, a loan commitment is promptly issued to the borrower.If the loan is approved, the commitment letter specifies the terms and conditions of the proposed loan including the amount of the loan, interest rate, amortization term, a brief description of the required collateral, and required insurance coverage. Loan CommitmentsThe Company issues standby loan origination commitments to qualified borrowers primarily for the construction and purchase of residential and non-residential real estate.Such commitments are made on specified terms and conditions and are made for periods of up to 90 days, during which time the interest rate is locked-in.The Company generally charges a loan fee based on a percentage of the loan amount.The Company also charges a commitment fee for single-family residential properties if the borrower receives the loan from the Company.Commitment fees are generally not charged for multi-family, non-residential real estate, and commercial business loans.The Company’s experience has been that few commitments for loans on one-to-four family residential properties expire without being funded by the Company.However, commitments to originate multi-family, non-residential real estate, and commercial business loans may not be funded. Loan Origination and Other FeesIn addition to interest earned on loans, the Company generally receives loan origination fees.To the extent that loans are originated or acquired for the Company’s portfolio, the Company defers loan origination fees and costs and amortizes such amounts as yield adjustments over the life of the loans using the interest method of amortization.Fees and costs deferred are recognized into income immediately upon the sale of the related loan.In addition to loan origination fees, the Company also receives other fees and service charges that consist primarily of late charges and loan servicing fees on loans sold.Loan origination and commitment fees are volatile sources of income.Such fees vary with the volume and type of loans and commitments made and purchased and with competitive conditions in the Company’s mortgage markets, which in turn respond to the demand for and availability of money. Non-Performing Loans Loans are generally placed on non-accrual status and considered "non-performing" when, in the judgment of management, the probability of collection of principal or interest is deemed to be insufficient to warrant further accrual of interest.As of June 30, 2007, $1.2 million or 0.27% of gross loans were considered non-performing.When a loan is placed on non-accrual and/or non-performing status, previously accrued but unpaid interest is deducted from interest income.In general, the Company does not record accrued interest on loans 90 or more days past due.Refer to Notes 1, 3, and 4 of the Company's Audited Consolidated Financial Statements, included herein under Part II, Item 8, "Financial Statements and Supplementary Data". When a loan is placed on non-accrual and/or non-performing status, the Company reviews the borrower’s ability to repay the debt and determines the best course of action.Actions include foreclosure, restructuring of the debt or other collection proceedings.Real estate property acquired by the Company as a result of foreclosure or deed-in-lieu of foreclosure is classified as "real estate" and is considered "non-performing" until it is sold.In addition, real estate property that in the redemption period is considered “real estate in judgment” and also considered as “real estate” and “non-performing” until it is sold.Other property acquired through adverse judgment, such as automobiles, equipment, and other depreciable assets, are classified as a "repossessed assets."Restructured loans are included in loans receivable and may or may not be included in non-performing assets depending on if the borrower can adhere to the terms of the restructure for a period of time. Adversely Classified LoansFederal regulations require thrift institutions to classify their loans on a regular basis.Accordingly, the Company has internal policies and procedures in place to evaluate risk ratings on all loans.In addition, in connection with examinations of thrift institutions, federal examiners have authority to classify problem assets as "Substandard", "Doubtful", or "Loss".As of June 30, 2007, $2.8 million or 0.65% of gross loans was adversely classified, which includes non-performing loans.A loan is classified as "Substandard" if it is determined to involve a distinct possibility that the Company could sustain some loss if deficiencies associated with the loan are not corrected.A loan is classified as "Doubtful" if full collection is highly questionable or improbable.A loan is classified as "Loss" if it is considered uncollectible, even if a partial recovery could be expected in the future.If a loan or portion thereof is classified as "Loss", the Company must either establish a specific allowance for the portion of the asset classified as "Loss" or charge off such amount.Refer to Part II, Item 7, "Management's Discussion and Analysis of Financial Condition and Results of Operations", for additional discussion. Allowances for Losses on Loans and Real Estate The Company's policy is to establish allowances for estimated losses on specific loans and real estate when it determines that losses are probable and estimable.In addition, the Company maintains a general loss allowance against its loan and real estate portfolios that is based on its own loss experience, management's ongoing assessment of current economic conditions, the credit risk inherent 7 in the portfolios, and the experience of the financial services industry.For additional information, refer to Part II, Item 7, "Management's Discussion and Analysis of Financial Condition and Results of Operations" and Notes 1, 3 and 4 of the Company's Audited Consolidated Financial Statements, included herein under Part II, Item 8, "Financial Statements and Supplementary Data." Management of the Company believes that the current allowances established by the Company are adequate to cover probable and estimable losses in the Company's loan and real estate portfolios.However, future adjustments to these allowances may be necessary and the Company's results of operations could be adversely affected if circumstances differ substantially from the assumptions used by management in making its determinations in this regard. Investment and Mortgage-Related Securities The Company periodically invests in collateralized mortgage obligations (“CMOs”) and mortgage backed securities (“MBSs”) (collectively “mortgage-backed and related securities”) and other types of investment securities, including U.S. and state government obligations, securities of various federal agencies, and debt issues by various corporations, including collateralized debt obligations (“CDOs”).As of June 30, 2007, total investment securities represented $131.9 million or 20% of total assets. The Company’s MBS portfolio is primarily issued or guaranteed by FNMA, FHLMC, and the Government National Mortgage Association (“GNMA”).The Company’s objective in investing in mortgage-backed and related securities varies from time to time depending upon market interest rates, local mortgage loan demand, and the Company’s level of liquidity.The Company’s fixed-rate MBSs are primarily held for investment and management has the intent and ability to hold such securities on a long-term basis or to maturity.Adjustable-rate MBSs are available for sale and are carried at estimated fair value.MBSs have lower credit risk than direct loans because principal and interest on the securities are either insured or guaranteed by the U.S. Government or agencies thereof. Management believes CMOs represent attractive investment alternatives relative to other investment vehicles, due to the variety of maturity and repayment options available through such investments and due to the limited credit risk associated with such securities.CMOs purchased by the Company represent a participation interest in a pool of single-family residential mortgage loans and are generally rated “triple-A” by independent credit-rating agencies.In addition, such investments are secured by credit enhancements and/or subordinated tranches or are collateralized by U.S. government agency MBSs.The Company generally invests only in sequential-pay, planned amortization class ("PAC"), and targeted amortization class ("TAC") tranches that, at the time of their purchase, are not considered to be high-risk derivative securities, as defined in applicable regulations.The Company does not invest in support-, companion-, or residual-type tranches.Furthermore, the Company does not invest in interest-only, principal-only, inverse-floating-rate CMO tranches, or similar complex securities. The Company’s CDO portfolio consists solely of trust preferred CDOs.Trust preferred CDOs represent a participation interest in a pool of trust preferred debt or subordinated notes of banks, thrifts, insurance companies and real estate investment trusts (“REITS”).The collateral of the CDOs purchased by the Company are typically 60%-70% banks, 20%-30% insurance companies, and 0%-10% REITS.Such investments are generally rated “A” or “triple-B” by independent rating agencies at the time of purchase. Other securities held by the Company that are not guaranteed by the federal government or a government sponsored agency are limited to the four highest credit categories as established by the major independent credit rating agencies.From time to time the Company will also purchase securities issued by local governments in order to support the primary market area of the Company. Sources of Funds General Customer deposits are the major source of the Company’s funds for lending and other investment purposes.In addition to deposits, the Company derives funds from the amortization and prepayment of loans and mortgage-related securities, the sale or maturity of investment securities, operations and, if needed, borrowings from the FHLB and other sources.Scheduled loan principal repayments are a relatively stable source of funds, while deposit inflows and outflows and loan and security prepayments are influenced significantly by general interest rates and market conditions.FHLB and other borrowings may be used on a short-term basis to compensate for reductions in the availability of funds from other sources or on a longer term basis for general business purposes. 8 DepositsConsumer and commercial deposits are attracted principally from within the Company’s primary market area through the offering of a broad selection of deposit instruments including checking, regular savings, money market deposits, term certificate accounts, and individual retirement accounts.On a limited basis, the Company will negotiate interest rates to attract jumbo certificates and institutional deposits.Deposit account terms vary according to the minimum balance required, the time periods the funds must remain on deposit and the interest rate, among other factors.The Company regularly evaluates the internal cost of funds, surveys rates offered by its competitors, and its internal requirements for lending and liquidity, and executes rate changes as deemed appropriate.As of June 30 2007, deposits accounted for $507.9 million or 79% of total liabilities and equity. From time to time, the Company has also used certificates of deposits sold through third-party brokers (brokered deposits) as an alternative to borrowings from the FHLB.FDIC regulations govern the acceptance of brokered deposits by insured depository institutions.As of June 30, 2007, the Company had $50.0 million in brokered deposits outstanding. FHLB Advances and Other BorrowingsThe Company may rely upon borrowings from the FHLB to supplement its supply of lendable funds and to meet deposit withdrawal requirements.Borrowings from the FHLB are secured by a certain portion of the Company’s home mortgage loans and its mortgage-related securities, as well as stock in the FHLB, a minimum amount of which the Company is required to own.The Company’s other borrowings consist of repurchase agreements made with its commercial business customers and repurchase agreements made between the Bank and other financial institutions.As of June 30, 2007, FHLB advances and other borrowings were $62.2 million and accounted for approximately 10% of the Company’s total liabilities and equity.Borrowings from the FHLB are made pursuant to several different programs.Each credit program has its own interest rate and range of maturities. The Company also has a $5.0 million line of credit with another financial institution to provide liquidity at the holding company level.The purpose of this line of credit is to provide cash for stock buybacks or to provide the holding company the ability to inject capital into the Bank.As of June 30, 2007, the balance on the line of credit was zero and the line has not been drawn on during fiscal year 2007.The line of credit matures onNovember 1, 2007. Subsidiary Activities The Company has two wholly-owned subsidiaries:Vantus Bank and Equity Services, Inc (“ESI”).Since the Company engages in no other significant activities beyond its ownership of the Bank, the description of the Company’s activities in this Form 10-K effectively represents a description of the activities of the Bank.ESI is in the business of developing residential lots and dwellings in the Company’s primary market area.ESI has completed construction and sale of a 20-unit condominium in Dakota Dunes, South Dakota.It is anticipated that this is the last project for ESI and it will cease operations in fiscal year 2008.Net income (loss) from ESI was $37,000 in fiscal 2007, ($185,000) in fiscal 2006, and $9,000 in fiscal 2005.Net income (loss) includes management fees paid to the Company of $28,000 in fiscal 2007 and $24,000 in fiscal years 2006 and 2005. The Bank has one wholly-owned subsidiary.First Financial Corporation (“FFC”), an Iowa corporation, formerly operated a title search and abstract continuation business through its wholly-owned Iowa subsidiary, Sioux Financial Company (“SFC”).During fiscal year 2007, SFC sold substantially all of the assets of its title search and abstract continuation business and ceased operations.The after tax gain on the sale of these assets was $510,000. SFC’s financial information was classified as discontinued operations in the Company’s 2007, 2006, and 2005 financial statements.FFC is also a majority owner of United Escrow, Inc. (“UEI”), which serves as an escrow agent in Woodbury County, Iowa.FFC’s net income for fiscal years 2007, 2006 and 2005 was $596,000, $124,000, and $77,000, respectively.Net income includes management fees paid to the Company of $13,000 in fiscal 2007, $108,000 in fiscal 2006 and $134,000 in fiscal 2005. Personnel As of June 30, 2007, the Company and its wholly-owned subsidiaries had 192 full-time equivalent employees.None of the Company’s employees is represented by a collective bargaining group.The Company believes its relationship with its employees to be good. 9 Competition The Company faces significant competition both in attracting deposits and in originating loans.Its most direct competition for deposits has come historically from commercial banks, other savings associations, credit unions, brokerage houses, and insurance companies in its market area.Iowa has one of the highest concentrations ofbank and thrift charters in the nation.The Company’s market area includes branches of several financial institutions that are substantially larger than the Company in terms of deposits.In addition, a growing number of the Company’s competitors are utilizing the internet to attract deposits both locally and nationwide.The Company competes for savings by offering depositors personal service and expertise together with a wide range of financial services.This competition for loans has increased substantially in recent years as a result of the large number of institutions choosing to compete in the Company’s market area.An increasing number of these institutions are using the internet to originate and underwrite loans.The Company offers a competitive internet banking product to its retail and business customers. The Company competes for loans primarily through the interest rates and loan fees it charges and the efficiency and quality of services it provides borrowers, real estate brokers, and builders.Competition for deposits, for the origination of loans, and the provision of other financial services may limit the Company’s growth and adversely impact its profitability in the future. Regulation As a federally-chartered, FDIC-insured, savings association, the Bank is subject to examination, supervision, and extensive regulation by the Office of Thrift Supervision (“OTS”) and the Federal Deposit Insurance Corporation (“FDIC”).This regulation and supervision establishes a comprehensive framework of activities in which an institution can engage and is intended primarily for the protection of the insurance fund and depositors.The Bank also is subject to regulation issued by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”) governing reserves to be maintained against deposits and certain other matters.The OTS examines the Bank and prepares reports for the consideration of the Bank’s Board of Directors on any deficiencies that they may find in the Bank’s operations.The FDIC also regulates the Bank in its role as the administrator of the DIF.The Bank’s relationship with its depositors and borrowers also is affected by other federal and state laws especially in such matters as the ownership of savings accounts and the form and content of the Bank’s mortgage documents.Any change in such regulation, whether by the FDIC, OTS, or the U.S. Congress, could have a material adverse impact on the Company and the Bank and their operations. The description of certain statutory provisions and regulations applicable to savings associations set forth in the following paragraphs does not purport to be a complete description of such statutes and regulations and their effect on the Bank. Qualified Thrift Lender TestThe HOLA requires savings institutions to meet a qualified thrift lender (“QTL”) test.Under the QTL test, a savings association is required to maintain at least 65% of its “portfolio assets” (total assets less (i)specified liquid assets up to 20% of total assets, (ii)intangibles, including goodwill, and (iii)the value of property used to conduct business) in certain “qualified thrift investments,” primarily residential mortgages and related investments, including certain mortgage-backed and related securities on a monthly average basis in 9 out of every 12 months.A savings association that fails the QTL test must either convert to a bank charter or operate under certain restrictions.As of June 30, 2007, the Bank’s assets invested in qualifying investments exceeded the percentage required to qualify the Bank under the QTL Test. Limitation on Capital DistributionsOTS regulations impose limitations upon all capital distributions by savings institutions, such as cash dividends, payments to repurchase or otherwise acquire its shares, payments to stockholders of another institution in a cash-out merger and other distributions charged against capital.An institution, such as the Bank, that exceeds all capital requirements before and after a proposed capital distribution (“Tier1 Association”) and has not been advised by the OTS that it is in need of more than normal supervision, could, after prior notice but without the approval of the OTS, make capital distributions during a calendar year equal to its net income year-to-date plus its net income for the prior two years that is still available for dividend Loans to One BorrowerUnder federal law, savings associations are subject to the same limits as those applicable to national banks, which limit loans to one borrower to the greater of $500,000 or 15% of unimpaired capital and unimpaired surplus and an additional amount equal to 10% of unimpaired capital and unimpaired surplus if the loan is secured by readily marketable collateral (generally, financial instruments and bullion, but not real estate).As of June 30, 2007, the Bank’s loan to one borrower limit was $7.6 million. 10 Community Reinvestment Act and Fair Lending Laws Savings associations share a responsibility under the Community Reinvestment Act (“CRA”) and related regulations of the OTS to help meet the credit needs of their communities, including low- and moderate-income neighborhoods.In addition, the Equal Credit Opportunity Act and the Fair Housing Act (together, the “Fair Lending Laws”) prohibit lenders from discriminating in their lending practices on the basis of characteristics specified in those statutes.An institution’s failure to comply with the provisions of CRA could, at a minimum, result in regulatory restrictions on its activities, and failure to comply with the Fair Lending Laws could result in enforcement actions by the OTS, as well as other federal regulatory agencies and the Department of Justice.The Bank received a satisfactory CRA rating under the current CRA regulations in its most recent federal examination by the OTS. Transactions with Related PartiesThe Bank’s authority to engage in transactions with related parties or “affiliates” (i.e., any company that controls or is under common control with an institution, including the Company and its non-savings institution subsidiaries) or to make loans to certain insiders, is limited by Sections23A and 23B of the Federal Reserve Act (“FRA”).Section23A limits the aggregate amount of transactions with any individual affiliate to 10% of the capital and surplus of the savings institution and also limits the aggregate amount of transactions with all affiliates to 20% of the savings institution’s capital and surplus.Certain transactions with affiliates are required to be secured by collateral in an amount and of a type described in Section 23A and the purchase of low-quality assets from affiliates is prohibited.Section23B provides that certain transactions with affiliates, including loans and asset purchases, must be on terms and under circumstances, including credit standards, that are substantially the same or at least as favorable to the institution as those prevailing at the time for comparable transactions with non-affiliated companies.In addition, savings institutions are prohibited from lending to any affiliate that is engaged in activities that are not permissible for bank holding companies and no savings institution may purchase the securities of any affiliate other than a subsidiary. The Bank’s authority to extend credit to executive officers, directors and 10% stockholders, as well as entities controlled by such persons, is currently governed by Sections22(g) and 22(h) of the FRA, and RegulationO thereunder.Among other things, these regulations generally requires such loans to be made on terms substantially the same as those offered to unaffiliated individuals and do not involve more than the normal risk of repayment.However, the regulation permits executive officers and directors to receive the same terms through benefit or compensation plans that are widely available to other employees, as long as the director or executive officer is not given preferential treatment compared to other participating employees. RegulationO also places individual and aggregate limits on the amount of loans the Bank may make to such persons based, in part, on the Bank’s capital position, and requires certain approval procedures to be followed.At June 30, 2007, the Bank was in compliance with the regulations. Standards for Safety and SoundnessThe FDI Act requires each federal banking agency to prescribe for all insured depository institutions standards relating to, among other things, internal controls, information systems and audit systems, loan documentation, credit underwriting, interest rate risk exposure, asset growth, compensation, and such other operational and managerial standards as the agency deems appropriate.The federal banking agencies adopted Interagency Guidelines Prescribing Standards for Safety and Soundness (“Guidelines”) to implement the safety and soundness standards required under the FDI Act.The Guidelines set forth the safety and soundness standards that the federal banking agencies use to identify and address problems at insured depository institutions before capital becomes impaired.The Guidelines address internal controls and information systems; internal audit systems; credit underwriting; loan documentation; interest rate risk exposure; asset growth; and compensation, fees and benefits.If the appropriate federal banking agency determines that an institution fails to meet any standard prescribed by the Guidelines, the agency may require the institution to submit to the agency an acceptable plan to achieve compliance with the standard, as required by the FDI Act.If an institution fails to meet these standards, the appropriate federal banking agency may require the institution to submit a compliance plan. Capital Requirements The OTS capital regulations require savings institutions to meet three capital standards: a 1.5% tangible capital standard, a 4.0% leverage ratio (or core capital ratio)if not assigned a supervisory rating of “1” by the OTS, and an 8.0% risk-based capital standard.Core capital is defined as common stockholders’ equity (including retained earnings), certain non-cumulative perpetual preferred stock and related surplus, minority interests in equity accounts of consolidated subsidiaries less intangibles other than certain qualifying supervisory goodwill and certain mortgage servicing rights (“MSRs”).Tangible capital is defined as core capital less all intangible assets (including supervisory goodwill) plus a specified amount of MSRs.The OTS regulations also require that, in meeting the tangible, leverage and risk-based capital standards, institutions must deduct investments in and loans to subsidiaries engaged in activities not permissible for a national bank, and unrealized gains (losses) on certain available for sale securities. 11 The risk-based capital standard for savings institutions requires the maintenance of Tier1 (core) and total capital (which is defined as core capital and supplementary capital) to risk-weighted assets of 4.0% and 8.0%, respectively.In determining the amount of risk-weighted assets, all assets, including certain off-balance sheet assets, are multiplied by a risk-weight of 0% to 100%, as assigned by the OTS capital regulation based on the risks the OTS believes are inherent in the type of asset.The components of Tier1 (core) capital are equivalent to those discussed earlier under the 3.0% leverage ratio standard.The components of supplementary capital currently include cumulative preferred stock, long-term perpetual preferred stock, mandatory convertible securities, subordinated debt and intermediate preferred stock and allowance for loan and lease losses.Allowance for loan and lease losses includable in supplementary capital is limited to a maximum of 1.25% of risk-weighted assets.Overall, the amount of supplementary capital included as part of total capital cannot exceed 100% of core capital.As ofJune 30, 2007, the Bank exceeded all minimum regulatory capital requirements as specified by the FDIC.For additional discussion, refer to Note 13 of the Company’s Audited Consolidated Financial Statements, included herein under Part II, Item 8, "Financial Statements and Supplementary Data." Insurance of Deposit AccountsThe FDIC has adopted a risk-based deposit insurance assessment system.Assessments rates are based (1) the Bank’s regulatory ratings, and (2) the Bank’s financial ratios including capital ratios, credit quality issues and earning ratios,Based on the Bank’s March 31, 2007 assessment the Bank would pay an annual deposit insurance assessment of approximately 6.5 basis points or $320,000 per year.When the new assessment was adopted, the Bank received a one time assessment credit to offset costs associated with the new assessment.As of June 30, 2007, the Bank had $580,000 of assessment credit remaining. Federal Reserve SystemThe Federal Reserve Board regulations require savings institutions to maintain non-interest-earning reserves against their transaction accounts, such as negotiable order of withdrawal and regular checking accounts.At June 30, 2007, the Bank was in compliance with these reserve requirements.The balances maintained to meet the reserve requirements imposed by the Federal Reserve Board may be used to satisfy liquidity requirements imposed by the Office of Thrift Supervision. Miscellaneous Business ActivitiesThe activities of savings institutions are governed by the Home Owners’ Loan Act, as amended (the “HOLA”) and, in certain respects, the Federal Deposit Insurance Act (the “FDI Act”).The federal banking statutes, as amended, (1)restrict the solicitation of brokered deposits by savings institutions that are troubled or not well-capitalized, (2)prohibit the acquisition of any corporate debt security that is not rated in one of the four highest rating categories, (3)restrict the aggregate amount of loans secured by non-residential real estate property to 400% of capital, (4)permit savings and loan holding companies to acquire up to 5% of the voting shares of non-subsidiary savings institutions or savings and loan holding companies without prior approval, and (5)permit bank holding companies to acquire healthy savings institutions. Holding Company Regulation The Company is a non-diversified savings and loan holding company within the meaning of the HOLA.As such, the Company is registered with the OTS and is subject to OTS regulations, examinations, supervision and reporting requirements.In addition, the OTS has enforcement authority over the Company and its non-savings institution subsidiaries.Among other things, this authority permits the OTS to restrict or prohibit activities that are determined to be a serious risk to the subsidiary savings institution.The Bank must notify the OTS 30 days before declaring any dividend to the Company. As a unitary savings and loan holding company, the Company generally will not be restricted under existing laws as to the types of business activities in which it may engage, provided that the Bank continues to be a QTL.Upon any non-supervisory acquisition by the Company of another savings association or savings bank that meets the QTL test and is deemed to be a savings institution by the OTS, the Company would become a multiple savings and loan holding company (if the acquired institution is held as a separate subsidiary) and would be subject to extensive limitations on the types of business activities in which it could engage.The HOLA limits the activities of a multiple savings and loan holding company and its non-insured institution subsidiaries primarily to activities permissible for bank holding companies under Section4(c)(8) of the Bank Holding Company Act, subject to the prior approval of the OTS, and activities authorized by OTS regulation.The OTS is prohibited from approving any acquisition that would result in a multiple savings and loan holding company controlling savings institutions in more than one state, subject to two exceptions: (i)the approval of interstate supervisory acquisitions by savings and loan holding companies, and (ii)the acquisition of a savings institution in another state if the laws of the state of the target savings institution specifically permit such acquisitions. 12 The HOLA prohibits a savings and loan holding company, directly or indirectly, or through one or more subsidiaries, from acquiring another savings institution or holding company thereof, without prior written approval of the OTS.It also prohibits the acquisition or retention of, with certain exceptions, more than 5% of a non-subsidiary savings institution, a non-subsidiary holding company, or a non-subsidiary company engaged in activities other than those permitted by the HOLA; or acquiring or retaining control of an institution that is not federally insured.In evaluating applications by holding companies to acquire savings institutions, the OTS must consider the financial and managerial resources, future prospects of the company and institution involved, the effect of the acquisition on the risk to the insurance fund, the convenience and needs of the community and competitive factors. Federal law generally provides that no “person,” acting directly or indirectly or through or in concert with one or more other persons, may acquire “control,” as that term is defined in OTS regulations, of a federally-insured savings institution without giving at least 60 days written notice to the OTS and providing the OTS an opportunity to disapprove of the proposed acquisition.Such acquisitions of control may be disapproved if it is determined, among other things, that (i)the acquisition would substantially lessen competition; (ii)the financial condition of the acquiring person might jeopardize the financial stability of the savings institution or prejudice the interests of its depositors; or (iii)the competency, experience or integrity of the acquiring person or the proposed management personnel indicates that it would not be in the interest of the depositors or the public to permit the acquisition of control by such person. Sarbanes-Oxley Act of 2002 The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Exchange Act. The Sarbanes-Oxley Act includes very specific additional disclosure requirements and new corporate governance rules requiring the SEC and securities exchanges to adopt extensive additional disclosure, corporate governance and other related rules, and mandates further studies of certain issues by the SEC.The Sarbanes-Oxley Act represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and to state corporate law, such as the relationship between a board of directors and management and between a board of directors and its committees. The USA Patriot ActThe USA Patriot Act gave the federal government new powers to address terrorist threats through enhanced domestic security measures, expanded surveillance powers, increased information sharing and broadened anti-money laundering requirements.Certain provisions of the Act impose affirmative obligations on a broad range of financial institutions, including thrifts, like the Bank.These obligations include enhanced anti-money laundering programs, customer identification programs and regulations relating to private banking accounts or correspondence accounts in the United States for non-United States persons or their representatives (including foreign individuals visiting the United States). The federal banking agencies have implemented regulations pursuant to the USA Patriot Act.These regulations require financial institutions to adopt the policies and procedures contemplated by the USA Patriot Act.The Bank believes it is in compliance with the requests of the law. Federal Securities LawShares of the Company’s common stock are registered with the SEC under Section 12(g) of the Exchange Act.The Company is also subject to the proxy rules, tender offer rules, insider trading restrictions, annual and periodic reporting, and other requirements of the Exchange Act. Federal and State Taxation Federal TaxationThe Company is subject to those rules of federal income taxation generally applicable to Companies under the Internal Revenue Code of 1986, as amended (the "IRC").The Company, the Bank, and the Bank’s wholly owned subsidiaries file a consolidated federal income tax returnThe consolidated entity pays taxes at the federal statutory rate of 35% of its taxable income, as defined in the IRC.Refer to Notes 1 and 10 of the Company’s Audited Consolidated Financial Statements, included herein under Part II, Item, 8, "Financial Statements and Supplemental Data," for additional discussion.As of June 30, 2007, the Company had no material disputes outstanding with the Internal Revenue Service. 13 Iowa TaxationThe Bank currently files an Iowa franchise tax return. The state of Iowa imposes a tax on the Iowa franchise taxable income of savings institutions at the rate of 5%.Iowa franchise taxable income is generally similar to federal taxable income except that interest from state and municipal obligations is taxable, and no deduction is allowed for state franchise taxes.The Company and the Bank’s wholly-owned subsidiaries currently file a combined Iowa Corporation income tax return on a fiscal year basis.The state corporation income tax ranges from 6% to 12% depending upon Iowa corporation taxable income.Interest from federal securities is not taxable for purposes of the Iowa corporation income tax. Delaware TaxationDelaware franchise taxes are imposed on the Company.This tax is based on computations involving the Company’s number of authorized shares outstanding or assumed par value of its capital.The tax is not based on the Company’s earnings. Nebraska TaxationNebraska franchise taxes are imposed on the Bank.The tax is calculated based on the dollar amount of deposits located in the branches in Nebraska.The amount of tax paid to the state of Nebraska on an annual basis is not significant. 14 ITEM 1A RISK FACTORS The Company’searnings are significantly affected by general business and economic conditions, including credit risk and interest rate risk. The Company’s business and earnings are sensitive to general business and economic conditions in the United States and, in particular, the states where it has significant operations.These conditions include short-term and long-term interest rates, inflation, monetary supply, fluctuations in both debt and equity capital markets, the strength of the U.S. and local economies, consumer spending, borrowing and saving habits, and fluctuations in the housing market. For example, an economic downturn, increase in unemployment or higher interest rates could decrease the demand for loans and other products and services and/or result in a deterioration in credit quality and/or loan performance and collectability. Nonpayment of loans, if it occurs, could have an adverse effect on the Company’s financial condition and results of operations. Higher interest rates also could increase the Company’s cost to borrow funds and increase the rate the Company pays on deposits. The banking and financial services industry is highly competitive, which could adversely affect the Company’sfinancial condition and results of operations. The Company operates in a highly competitive environment in the products and services the Company offers and the markets in which the Company serves.Iowa has one of the highest concentrations of bank and thrift charters in the nation.As a result, the competition among financial services providers to attract and retain customers is intense in the Company’s market areas. Customer loyalty can be easily influenced by a competitor’s new products, especially offerings that provide cost savings to the customer. Some of Company’s competitors may be better able to provide a wider range of products and services over a greater geographic area. The Company believes the banking and financial services industry will become even more competitive as a result of legislative, regulatory and technological changes and the continued consolidation of the industry. Technology has lowered barriers to entry and made it possible for non-banks to offer products and services traditionally provided by banks, such as automatic funds transfer and automatic payment systems. Also, investment banks and insurance companies are competing in more banking businesses such as syndicated lending and consumer banking. Many of the Company’s competitors are subject to fewer regulatory constraints and have lower cost structures. The Company expects the consolidation of the banking and financial services industry to result in larger, better-capitalized companies offering a wide array of financial services and products. Federal and state agency regulation could increase the Company’s cost structures, or have other negative effects on the Corporation. The Company and the Bank are heavily regulated at the federal and state levels. This regulation is designed primarily to protect consumers, depositors and the banking system as a whole, not stockholders. Congress and state legislatures and federal and state regulatory agencies continually review banking laws, regulations and policies for possible changes. Changes to statutes, regulations or regulatory policies, including changes in interpretation or implementation of statutes, regulations or policies, could affect the Company in substantial and unpredictable ways including limiting the types of financial services and products the Company may offer, increasing the ability of non-banks to offer competing financial services and products and/or increasing the Company’s cost structures. Also, the Company’s failure to comply with laws, regulations or policies could result in sanctions by regulatory agencies and damage to its reputation. The Company is dependent on senior management, and the loss of service of any of the Company’s senior executive officers could cause the Company’s business to suffer. The Company’s continued success depends to a significant extent upon the continued services of its senior management. The loss of services of any of The Company’s senior executive officers could cause The Company’s business to suffer. In addition, The Company’s success depends in part upon senior management’s ability to implement The Company’s business strategy. 15 The Company’s stock price can be volatile. The Company’s stock price can fluctuate widely in response to a variety of factors including actual or anticipated variations in the Company’s quarterly results; new technology or services by the Company’s competitors; unanticipated losses or gains due to unexpected events, including losses or gains on securities held for investment purposes; significant acquisitions or business combinations, strategic partnerships, joint ventures or capital commitments by or involving the Company’s or its competitors; changes in accounting policies; failure to integrate the Company’s acquisitions or realize anticipated benefits from the Company’s acquisitions; or changes in government regulations. General market fluctuations, industry factors and general economic and political conditions, such as economic slowdowns or recessions, interest rate changes, credit loss trends or currency fluctuations, also could cause the Company’s stock price to decrease regardless of its operating results. ITEM1B UNRESOLVED STAFF COMMENTS The Company does not have any unresolved comments from the Securities and Exchange Commission. ITEM 2 PROPERTIES The Company conducts its business through its main office located in Sioux City, Iowa, and 14 branch offices located in northwest and central Iowa.As of June 30, 2007, the Company owned the building and land for 13 of its offices and leased the building of one of its properties.The aggregate net book value of the Company’s premises and equipment was $16.2 million at June 30, 2007. ITEM 3 LEGAL PROCEEDINGS There are various claims and lawsuits in which the Company is periodically involved incident to the Company’s business. In the opinion of management, no material loss is expected from any of such pending claims or lawsuits. ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted during the fourth quarter of fiscal 2007 to a vote of security holders. 16 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is listed on the NASDAQ Global Market under the symbol “FFSX.”As of August 31, 2007, the Company had 1,728 stockholders of record (excluding the number of persons or entities holding stock in nominee or “street” name through various brokerage firms), and 3,302,971 shares outstanding.The following table sets forth market price and dividend information for the Company’s common stock.Information is presented for each quarter of the previous two fiscal years. Fiscal Year Ended June 30, 2007 High Low Closing Price Cash Dividends Declared First quarter $ 22.00 $ 21.50 $ 21.70 $ 0.100 Second quarter 22.51 21.40 21.70 0.105 Third quarter 22.22 21.31 21.31 0.105 Fourth quarter 21.55 18.50 19.44 0.105 Fiscal Year Ended June 30, 2006 High Low Closing Price Cash Dividends Declared First quarter $ 20.75 $ 19.25 $ 19.25 $ 0.10 Second quarter 20.50 17.30 19.45 0.10 Third quarter 22.90 19.11 22.60 0.10 Fourth quarter 22.75 21.00 21.70 0.10 Payment of dividends on the Common Stock is subject to determination and declaration by the Board of Directors and will depend upon a number of factors, including capital requirements, regulatory limitations on the payment of dividends, the Company’s results of operations and financial condition, tax considerations and general economic conditions.No assurance can be given that dividends will be declared or, if declared, what the amount of dividends will be, or whether such dividends, once declared, will continue. In December 2005, the Company announced a share repurchase plan that allows the Company to purchase 346,000 shares or 10% of the then-issued and outstanding stock.The plan was extended in October 2006 and expires October 2007.The table below describes the repurchase activity for the quarter ended June 30, 2007. Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Program Maximum Number of Shares that May Yet Be Purchased Under the Program April 1 through April 30, 2007 - - - 186,495 May 1 through May 31, 2007 - - - 186,495 June 1 through June 30, 2007 6,400 $ 18.84 6,400 180,095 Set forth below is a stock performance graph comparing the yearly cumulative total return on the Company’s Common Stock with (a) the yearly cumulative total return on stocks included in the Nasdaq Global market Index, and (b) the yearly cumulative return on stocks included in the SNL Bank Index.The cumulative total return on the Company’s common stock was computed assuming the reinvestment of dividends at the frequency rate which dividends were paid during the period shown, and reflects the exchange of 1.64696 shares of Company Common Stock for each share of Bank Common Stock in April 1999.The information presented below is for the period beginning on June 30, 2002 and ending June 30, 2007. 17 There can be no assurances that the Company’s stock performance will continue in the future with the same or similar trend depicted in the graph.The Company will not make or endorse any predictions as to future stock performance. Please refer to item 12, “Security Ownership of Certain Beneficial Owners and Related Stockholder Matters” for discussion of the Company’s equity-based compensation plans. 18 ITEM 6SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The following table sets forth certain selected consolidated financial and other data of the Company at the dates and for the periods indicated. For additional financial information about the Company, reference is made to Item 7, "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the Consolidated Financial Statements of the Company and related notes included elsewhere herein. (Dollars in thousands, except per share amounts) Financial Condition at June 30 2007 2006 2005 2004 2003 Total assets $ 645,817 $ 612,535 $ 586,813 $ 615,522 $ 627,879 Securities available-for-sale, at market 122,309 47,320 49,559 84,276 78,112 Securities held-to-maturity, at cost 9,549 13,077 18,197 23,186 44,505 Loans receivable, net 430,085 457,029 433,447 431,857 415,267 Office property and equipment, net 16,205 12,545 13,109 13,277 13,166 Federal Home Loan Bank (FHLB) stock, at cost 3,560 5,162 5,762 6,096 5,707 Goodwill 18,417 18,417 18,417 18,524 18,524 Deposits liabilities 507,865 446,056 407,562 429,209 448,944 Advances from FHLB and other borrowings 62,202 92,754 104,564 109,886 102,387 Stockholders’ equity 70,255 68,324 70,295 71,458 69,661 Operations Data for Years Ended June 30 2007 2006 2005 2004 2003 Total interest income $ 35,775 $ 32,294 $ 29,190 $ 30,489 $ 35,117 Total interest expense 19,879 15,096 11,839 12,666 16,122 Net interest income 15,896 17,198 17,351 17,823 18,995 Provision for losses on loans 547 1,920 2,985 1,225 1,730 Net interest income after provision for loan losses 15,349 15,278 14,366 16,598 17,265 Non-interest income: Service charges on deposit accounts 3,078 3,116 3,585 3,931 3,702 Service charges on loans 305 365 466 670 940 Gain on sale of bank branch offices - - 2,185 - - Gain (loss) on sale of real estate held for development 105 (222 ) 60 150 19 Net gain (loss) on sale of securities 14 203 (121 ) (65 ) 309 Gain on sale of loans 619 658 760 1,612 1,544 Real estate related activities - - - 325 363 Other income 1,675 1,659 1,581 1,829 1,773 Total non-interest income 5,796 5,779 8,516 8,452 8,650 Non-interest expense: Compensation and benefits 10,226 9,646 9,763 9,976 9,805 Office property and equipment 2,851 2,821 2,557 2,510 2,633 Other non-interest expense 4,850 4,254 4,742 4,529 5,636 Total non-interest expense 17,927 16,721 17,062 17,015 18,074 Income before income taxes and discontinued operations 3,218 4,336 5,820 8,035 7,841 Income taxes 739 1,147 1,762 2,678 2,616 Income from continuing operations 2,479 3,189 4,058 5,357 5,225 Income from discontinued operations, net of tax 590 143 155 261 380 Net income $ 3,069 $ 3,332 $ 4,213 $ 5,618 $ 5,605 Per share information: Basic earnings from continuing operations $ 0.75 $ 0.95 $ 1.15 $ 1.47 $ 1.34 Basic earnings from discontinued operations 0.18 0.04 0.04 0.07 0.10 Basic earnings per share $ 0.93 $ 0.99 $ 1.19 $ 1.54 $ 1.44 Diluted earnings from continuing operations $ 0.74 $ 0.94 $ 1.12 $ 1.43 $ 1.31 Diluted earnings from discontinued operations 0.18 0.04 0.04 0.07 0.10 Diluted earnings per share $ 0.92 $ 0.98 $ 1.16 $ 1.50 $ 1.41 Cash dividends declared per common share $ 0.415 $ 0.400 $ 0.400 $ 0.350 $ 0.320 19 Selected Consolidated Financial and Other Data (Continued) Key Financial Ratios and Other Data at or for the Years Ended June 30 2007 2006 2005 2004 2003 Performance Ratios: Return on average assets 0.50 % 0.57 % 0.72 % 0.89 % 0.88 % Return on average equity 4.39 % 4.75 % 5.87 % 7.93 % 7.91 % Average net interest rate spread (1) 2.46 % 2.89 % 3.06 % 3.06 % 3.27 % Net yield on average interest-earning assets (2) 2.90 % 3.28 % 3.34 % 3.24 % 3.42 % Average interest-earning assets to average interest-bearing liabilities 112.15 % 113.36 % 112.45 % 107.96 % 105.21 % Efficiency ratio (3) 79.43 % 73.46 % 71.64 % 64.68 % 65.59 % Asset Quality Ratios: Nonperforming loans to total loans 0.29 % 1.41 % 0.37 % 0.99 % 1.13 % Nonperforming assets as a percentage of total assets (4) 0.53 % 1.08 % 0.30 % 0.81 % 0.81 % Allowance for loan losses to total loans 0.42 % 1.18 % 1.53 % 0.99 % 1.10 % Allowance for loan losses to total non-performing loans 144.69 % 83.54 % 410.89 % 99.84 % 98.44 % Capital, Equity and Dividend Ratios: Tangible capital 7.83 % 7.66 % 8.38 % 8.01 % 7.65 % Core capital 7.83 % 7.66 % 8.38 % 8.01 % 7.65 % Risk-based capital 10.50 % 10.83 % 12.24 % 11.92 % 12.64 % Average equity to average assets ratio 11.42 % 11.98 % 12.30 % 11.26 % 11.50 % Dividend payout ratio 45.11 % 40.82 % 34.48 % 23.33 % 22.70 % Other Data: Book value per common share $ 20.72 $ 20.21 $ 19.81 $ 19.10 $ 18.29 Number of full-service banking offices 13 14 14 15 15 (1) Difference between the average tax-equivalent yield on interest-earning assets and the average cost of interest-bearing liabilities. (2) Net interest income, tax-effected, as a percentage of average interest-earning assets. (3) Non-interest expense divided by net interest income plus non-interest income, less gain (loss) on saleof other real estate owned, investments, fixed assets and sale of bank branch offices. (4) Non-performing assets include non-accruing loans, accruing loans delinquent 90 days or more and foreclosed assets, but do not include restructured loans. 20 Selected Consolidated Financial and Other Data (Continued) Quarterly Financial Data: Three Months Ended June March December September 2007 2007 2006 2006 Interest income $ 9,617 $ 8,945 $ 8,649 $ 8,564 Interest expense 5,531 5,102 4,787 4,459 Net interest income 4,086 3,843 3,862 4,105 Provision for loan losses 13 31 403 100 Net interest income after provision 4,073 3,812 3,459 4,005 Non-interest income 1,477 1,299 1,471 1,549 Non-interest expense 4,703 4,485 4,472 4,267 Income from continuing operations before income taxes 847 626 458 1,287 Income tax expense 178 120 77 364 Income from continuing operations 669 506 381 923 Income from discontinued operations, net of tax (including gain on disposal of $510, net of tax, in March 2007) - 514 32 44 Net income $ 669 $ 1,020 $ 413 $ 967 Per share information: Basic earnings per share: Income from continuing operations $ 0.20 $ 0.15 $ 0.11 $ 0.28 Income from discontinued operations - 0.16 0.01 0.01 Net icome per share $ 0.20 $ 0.31 $ 0.12 $ 0.29 Diluted earnings per share: Income from continuing operations $ 0.20 $ 0.15 $ 0.11 $ 0.29 Income from discontinued operations - 0.15 0.01 0.01 Net income per share $ 0.20 $ 0.30 $ 0.12 $ 0.30 Three Months Ended June March December September 2006 2006 2005 2005 Interest income $ 8,486 $ 8,253 $ 7,971 $ 7,585 Interest expense 4,139 3,892 3,656 3,409 Net interest income 4,347 4,361 4,315 4,176 Provision for loan losses 850 320 510 240 Net interest income after provision 3,497 4,041 3,805 3,936 Non-interest income 1,551 1,245 1,643 1,339 Non-interest expense 4,139 4,300 4,126 4,155 Income from continuing operations before income taxes 909 986 1,322 1,120 Income tax expense 211 248 356 332 Income from continuing operations 698 738 966 788 Income from discontinued operations, net of tax 45 28 32 37 Net income $ 743 $ 766 $ 998 $ 825 Per share information: Basic earnings per share: Income from continuing operations $ 0.22 $ 0.22 $ 0.28 $ 0.23 Income from discontinued operations 0.01 0.01 0.01 0.01 Net income per share $ 0.23 $ 0.23 $ 0.29 $ 0.24 Diluted earnings per share: Income from continuing operations $ 0.21 $ 0.22 $ 0.28 $ 0.23 Income from discontinued operations 0.01 0.01 0.01 0.01 Net income per share $ 0.22 $ 0.23 $ 0.29 $ 0.24 21 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The discussion and analysis in this section should be read in conjunction with Item 8, "Financial Statements and Supplementary Data", as well as Item 7A, "Quantitative and Qualitative Disclosures about Market Risk", and Part I, Item 1, "Business". Critical Judgments and EstimatesThe Company describes all of its significant accounting policies in Note 1, of the Company's Audited Consolidated Financial Statements, included herein under Item 8.Particular attention should be paid to the Company’s allowance for losses on loans, which require significant management judgments and estimates because of the inherent uncertainties surrounding this area and the subjective nature of the area.For a discussion of the judgments and estimates relating to allowances for losses on loans, refer to the appropriate section in Note 1 of the Company's Audited Consolidated Financial Statements.Additional discussion is also available in the “Non-Performing Loans”, "Adversely Classified Loans" and"Allowances for Losses on Loans" in sections of Part I, Item 1, "Business".Finally, information on the impact loss allowances have had on the Company's financial condition and results of operations for the years ending June 30, 2007, 2006, and 2005, can be found, below, in the sections entitled "Financial ConditionNon-Performing Assets" and "Results of OperationsProvisions for Loan Losses". In addition, significant judgments and estimates are made in the valuation of the Company’s goodwill.For a discussion of the judgments and estimates relating to goodwill, refer to the appropriate section in Note 1 of the Company’sAudited Consolidated Financial Statements. Results of Operations OverviewThe Company’s earnings for the years ended June 30, 2007, 2006, and 2005, were $3.1 million, $3.3 million, and $4.2 million, respectively.These amounts represented returns on average assets of 0.50%, 0.57%, and 0.72%, respectively, and returns on average equity of 4.39%, 4.75%, and 5.87%, respectively.Diluted earnings per share during these periods were $0.92, $0.98, and $1.16, respectively.Income from continuing operations for the years ended June 30, 2007, 2006, and 3005 were $2.5 million, $3.2 million, and $4.1 million, respectively.Diluted earnings per share from continuing operations during these periods were $0.74, $0.95, and $1.12, respectively. The change in net income from fiscal 2006 to fiscal 2007 was impacted by a decline in net interest income of $1.3 million and an increase in non-interest expense of $1.2 million.These two factors were partially offset by a $1.4 million decline in provision for loan losses.Included in net income in fiscal 2007 was a $510,000 after-tax gain on the sale of the Company’s abstract continuation and title search business. Earnings declined in fiscal 2006 compared to fiscal 2005 because the Company sold two branch offices in fiscal 2005 which resulted in a gain of $2.2 million in that period.Partially offsetting this development was a $1.1 million decline in provision for loan losses in fiscal 2006 as compared to fiscal 2005. The following paragraphs discuss the aforementioned changes in greater detail along with other changes in the components of net income during the fiscal years ended June 30, 2007, 2006, and 2005. Net Interest IncomeNet interest income decreased by approximately $1.3 million or 7.5% and $152,000 or 0.9% during the fiscal years ended June 30, 2007 and 2006, respectively.The decrease in fiscal years 2007 and 2006 were primarily due to declines in the Company’s interest rate spread.The Company’s interest rate spread decline was due to its liabilities repricing faster than its assets during a period of rising interest rates.In addition, in fiscal 2007, loan growth slowed dramatically relative to the previous year, which had an adverse impact on asset mix and overall yield on earning assets.The decline in the Company’s interest rate spread was offset by modest increases in the Company’s earning assets. 22 The following table sets forth certain information relating to the Company's average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated and the average yields earned and rates paid. Such yields and costs are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the periods presented. Average balances are daily averages. Years ended June 30, 2007 2006 2005 Average Average Average Average Average Average (Dollars in thousands) Balance Interest Yield/Cost Balance Interest Yield/Cost Balance Interest Yield/Cost Interest-earning assets: Loans receivable (1) $ 448,511 $ 29,845 6.65 % $ 459,239 $ 29,252 6.37 % $ 434,029 $ 25,845 5.95 % Investment securities (2) 97,849 5,681 5.80 % 65,751 2,982 4.55 % 87,157 3,431 3.94 % Short-term investments and other interest-earning assets (3) 9,055 465 5.14 % 7,146 300 4.19 % 6,956 173 2.49 % Total interest-earning assets 555,415 35,991 6.48 % 532,136 32,534 6.11 % 528,142 29,449 5.58 % Non-interest-earning assets 56,547 52,986 55,737 Total assets $ 611,962 $ 585,122 $ 583,879 Interest-bearing liabilities: Deposit liabilities $ 417,685 $ 16,059 3.85 % $ 369,819 $ 10,591 2.86 % $ 362,351 $ 7,231 2.00 % Borrowings 77,556 3,819 4.92 % 99,584 4,504 4.52 % 107,315 4,608 4.29 % Total interest-bearing liabilities 495,241 19,878 4.02 % 469,403 15,095 3.22 % 469,666 11,839 2.52 % Non-interest-bearing: Deposit liabilities 42,055 41,626 38,055 Other liabilities 4,801 4,100 4,351 Total Liabilities 542,097 515,129 512,072 Stockholders’ equity 69,865 69,993 71,807 Total liabilities and stockholders equity $ 611,962 $ 585,122 $ 583,879 Net interest income (2) $ 16,113 $ 17,439 $ 17,610 Interest rate spread (4) 2.46 % 2.89 % 3.06 % Net yield on average interest-earning assets (5) 2.90 % 3.28 % 3.34 % Ratio of average interest -earning assets to average interest-bearing liabilities 112.15 % 113.36 % 112.45 % (1) Average balances include nonaccrual loans.Interest income includes amortization of deferred loan fees which are not material. (2)Investment securities income and yields are tax-effected. (3) Includes interest-earning deposits in other financial insttitutions. (4) Interest rate spread represents the difference between the average tax-equivalent yield on interest-earning assets and the average cost of interest bearing liabilities. (5) Net yield on average interest-earning assets represents net interest income, tax-effected, as a percentage of average interest-earning assets. 23 The table below sets forth certain information regarding changes in interest income and interest expense of the Company for the periods indicated. For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in average volume (changes in average volume multiplied by old rate); (ii) changes in rates (change in rate multiplied by old average volume); (iii) changes in rate-volume (changes in rate multiplied by the change in average volume); and (iv) the net change. Years Ended June 30, 2007 compared to 2006 2006 compared to 2005 Increase (Decrease) Due To Increase (Decrease) Due To (In thousands) Rate Volume Rate/ Volume Net Rate Volume Rate/ Volume Net Interest-earning assets: Loans receivable $ 1,286 $ (683 ) $ (10 ) $ 593 $ 1,823 $ 1,500 $ 84 $ 3,407 Investment securities 822 1,460 417 2,699 512 (831 ) (130 ) (449 ) Other interest-earning assets 68 80 17 165 118 5 4 127 Change in interest income 2,176 857 424 3,457 2,453 674 (42 ) 3,085 Interest-bearing liabilities: Deposit liabilities 3,661 1,369 438 5,468 3,116 149 95 3,360 Borrowings 398 (996 ) (87 ) (685 ) 247 (332 ) (19 ) (104 ) Change in interest expense 4,059 373 351 4,783 3,363 (183 ) 76 3,256 Change in net interest income $ (1,883 ) $ 484 $ 73 $ (1,326 ) $ (910 ) $ 857 $ (118 ) $ (171 ) Provision for Loan LossesProvision for loan losses was $0.5 million, $1.9 million, and $3.0 million during the years ended June 30, 2007, 2006, and 2005, respectively.Three significant events affected the Bank’s provision for loan losses during fiscal 2007: (1) the Bank entered into an agreement with a third party to market and sell $11.6 million of non-performing and classified loans, which represented a significant portion of the Bank’s non-performing and classified loans and resulted in a $1.3 million loss; (2) the Bank recorded a $1.0 million loss on the final liquidation of a loan to a construction contractor and manufacturer and a number of other credits; and (3) the Bank reduced specific and other loans loss allowances of $1.8 million as a result of these developments.The Bank’s methodology for establishing allowance for loan losses is heavily influenced by the level of the Bank’s non-performing and classified loans.As a result of the aforementioned developments, the Bank’s non-performing and classified loans declined substantially in fiscal 2007, which warranted the decline in the allowance for loan losses.Fiscal 2006 included a $0.9 million provision related to a construction contractor/manufacturer that began to experience significant cash flow problems during the period.Fiscal 2005 includes a $2.3 million provision related to an electrical contractor that experienced significant operating problems on certain large projects during the period.Both loans are no longer on the Company’s books. As of June 30, 2007, 2006, and 2005, the Company’s allowance for loan losses was $1.8 million, $5.5 million, and $6.7 million, respectively, or 0.42%, 1.18%, and 1.53% of loans receivable, respectively.The allowance for loan losses was 145%, 83%, and 411% of non-performing loans as of the same dates, respectively.The following table summarizes the activity in the Company's allowance for loan losses during each of years indicated. 24 At June 30, (Dollars in thousands) 2007 2006 2005 2004 2003 Allowance for loan losses at beginning of period $ 5,466 $ 6,718 $ 4,316 $ 4,615 $ 4,584 Provision charged to operations 547 1,920 2,985 1,225 1,730 Charge-offs: One- to four-family residential (93 ) (36 ) (90 ) (109 ) (115 ) Multi-family and non-residential real estate (41 ) (264 ) (8 ) (229 ) (721 ) Commercial business (2,694 ) (2,516 ) (115 ) (691 ) (131 ) Consumer (284 ) (457 ) (473 ) (624 ) (1,098 ) Total loans charged-off (3,112 ) (3,273 ) (686 ) (1,653 ) (2,065 ) Loans transferred to held for sale (1,300 ) - Recoveries 196 101 103 129 366 Charge-offs net of recoveries (4,216 ) (3,172 ) (583 ) (1,524 ) (1,699 ) Balance at end of period $ 1,797 $ 5,466 $ 6,718 $ 4,316 $ 4,615 Allowance for loan losses to total loans outstanding 0.42 % 1.18 % 1.53 % 0.99 % 1.10 % Allowance for loan losses to non-performing loans 144.69 % 83.54 % 410.89 % 99.84 % 98.44 % Net loans charged off to average loans outstanding 0.94 % 0.69 % 0.13 % 0.34 % 0.41 % The following table summarizes the allocation of the Company’s allowance for loan losses and the percentage of loans in each category to total loans. At June 30, (Dollars in thousands) 2007 2006 2005 2004 2003 Amount % Amount % Amount % Amount % Amount % Balance at end of period applicable to: One- to four-family residential $ 115 29.23 % $ 302 28.87 % $ 441 32.78 % $ 457 37.73 % $ 490 45.68 % Multi-family and non-residential real estate 428 45.79 % 1,804 45.17 % 1,727 40.84 % 1,827 33.57 % 2,377 26.92 % Commercial business 742 11.67 % 2,597 11.79 % 3,576 8.50 % 970 6.74 % 674 3.87 % Consumer 512 13.31 % 763 14.17 % 974 17.88 % 1,062 21.96 % 1,075 23.53 % Total allowance for loan losses $ 1,797 100.00 % $ 5,466 100.00 % $ 6,717 100.00 % $ 4,316 100.00 % $ 4,615 100.00 % Non-Interest IncomeNon-interest income for the years ended June 30, 2007, 2006, and 2005, was $5.8 million, $5.8 million, and $8.5 million, respectively.These amounts represented 27%, 25%, and 33% of the Company’s total revenue during such periods, respectively.The following paragraphs discuss the principal components of non-interest income and the primary reasons for their changes from 2006 to 2007 and 2005 to 2006. Service Charges on Deposit AccountsService charges on deposit accounts were $3.1 million, $3.1 million, and $3.6 million for the fiscal years ended June 30, 2007, 2006, and 2005, respectively.In fiscal 2007, the Company eliminated fees charged for use of internet banking and implemented an overdraft protection product.These changes were driven by competitive forces in the Company’s market areas.These items were offset by an increase in the per item charge of overdrafts.The declines in fiscal 2006 were be attributed to the reduction in the number of transaction accounts subject to service charges.The reduction of the accounts was largely due to the transfer of accounts in the sale of the two northwest Iowa branch offices. Service Charges on LoansServices charges on loans totaled $305,000, $365,000, and $466,000,for the fiscal years 2007, 2006, and 2005, respectively.The declines in loan service charges were primarily due to declines in prepayment penalties due to a rising interest rate environment. Gain on Sale of Bank Branch OfficesIn fiscal 2005, the Company sold two bank branch offices in northwest Iowa for a gain of $2.2 million.Management does not anticipate the Company selling any additional branches, although there can be no assurances. Gain (Loss) on Sale of Real Estate Held for InvestmentIn fiscal 2007, fiscal 2006, and fiscal 2005, the gain (loss) on the sale of real estate held for investment was $105,000, ($222,000), and $60,000 respectively.In fiscal 2007 the Company recognized gains on a condominium project in Dakota Dunes, South Dakota.The loss in fiscal year 2006 was due to cost overruns on a different condominium project located in Sioux City, Iowa.Management anticipates that the Dakota Dunes project will be completed in the first quarter of fiscal 25 2008.Once this project is completed, it is expected that no other real estate development projects will be undertaken. Gain (loss) on Sale of Securities Gain (loss) on sale of securities in fiscal 2007, fiscal 2006, and fiscal 2005 was $14,000, $203,000, and ($121,000), respectively.The gain in fiscal 2007 was due to the sale of one trust preferred CDO.The gain in fiscal 2006 was due to the sale of another financial institution’s bank stock that was held by the holding company.Losses in fiscal 2005 were due to redemption of mutual funds from the Bank’s investment portfolio. Gain on Sale of LoansGain on sale of loans was $619,000, $658,000, and $760,000, for the years ended June 30, 2007, 2006, and 2005.The decrease in the gain on sale of loans was attributable to the decrease in fixed rate mortgage origination volumes.Volumes declined as interest rates increased, which in turn, reduced customer demand for mortgage loans. Other IncomeOther income totaled $1.7 million in fiscal 2007 and 2006, and $1.6 million in fiscal 2005.Other income represented income primarily derived from the sale of fixed annuities and mutual funds; rental income; and income from the Company’s majority-owned escrow subsidiary, UEI. Non-interest ExpenseNon-interest expense for the years ended June 30, 2007, 2006, and 2005, was $18.0 million, $16.7 million, $17.1 million, respectively.Non-interest expense as a percentage of average assets during these periods was 2.93%, 2.86%, and 2.92%, respectively.The following paragraphs discuss the principal components of non-interest expense and the primary reasons for their changes from 2006 to 2007 and 2005 to 2006. Compensation and BenefitsFor fiscal years 2007, 2006, and 2005, compensation and benefits totaled $10.2 million, $9.6 million, and $9.8 million, respectively.The increase in expense in fiscal 2007 was due to annual merit increases and an increase in the number of individuals in executive management.The decrease in expense for fiscal 2006 was primarily due to the decrease the number of employees at the Company.The number of full-time-equivalent employees declined from 207 in fiscal 2005 to 198 in fiscal 2006 then decreased again to 192 in fiscal 2007.The decline in fiscal 2007 was related to the aforementioned sale of the Company’s abstract continuation business. Office Property and EquipmentIn fiscal year 2007, 2006, and 2005, office property and equipment expense totaled $2.9 million, $2.8 million, and $2.6 million, respectively.The increase in fiscal 2007 was due to increases in software maintenance expense.The increase in fiscal 2006 was attributable to expenses related to the opening of a branch in Johnston, Iowa and increases in software maintenance expense.Management expects this expense item to increase next fiscal year due to the opening of two new branches in Des Moines and Ankeny, Iowa. Data Processing, ATM and Debit Card Transaction Costs, and Other Item Processing ExpenseIn fiscal 2007, 2006, and 2005 data processing, ATM, and other item processing expense totaled $1.0 million.No significant changes have occurred in this line item over the past three fiscal years. Professional, Insurance, and RegulatoryProfessional, insurance and regulatory expense for the years ended June 30, 2007, 2006, and 2005, was $1.2 million, $1.0 million and $1.1 million, respectively.The increase from fiscal 2006 to fiscal 2007 was primarily due to increased consulting costs resulting from the Bank’s name change.The decline from fiscal 2005 to 2006 was due to expenses in 2005 related to initial set-up work regarding Sarbanes-Oxley compliance. Advertising, Donations, and Public RelationsAdvertising, donations and public relations for fiscal 2007, 2006, and 2005 totaled $0.7 million.Management expects this expense to increase significantly in fiscal 2008 due to advertising related to the Bank’s brand, image and name change. Communications, Postage, and Office SuppliesCommunications, postage and office supplies for fiscal 2007, and 2006, totaled $0.8 million.For fiscal 2005 this expense totaled $0.9 million.The decrease from fiscal 2005 to 2006 was primarily due to decreases in the amount of full time employees. Other ExpensesOther expenses for the years ended June 30, 2007, 2006, and 2005, were $1.2 million, $0.7 million, and $1.0 million, respectively.The increase from fiscal 2006 to 2007 was due to increased 26 personnel recruiting fees.The Company also expensed an employment and non-compete contract to a former executive manager.The decline in fiscal 2006 from fiscal 2005 was due to the recognition of losses from fraud and repossessed assets in fiscal 2005. Income Tax Expense Income tax expense for the years ended June 30, 2007, 2006, and 2005, was $0.7 million, $1.1 million, and $1.8 million, respectively, or 23.0%, 26.5%, and 30.3% of pretax income, respectively.The decline in the tax rates was due to tax exempt income comprising a larger percentage of pretax income for the last three fiscal years. Income from Discontinued OperationsIncome from discontinued operations represented income from the Company’s title search and abstract continuation business.Income from discontinued operations for fiscal 2007, 2006, and 2005, totaled $590,000, $142,000, and $155,000, respectively.Fiscal 2007 included a $510,000 gain on sale on substantially all of the assets related to the discontinued operation. Financial Condition OverviewThe Company’s total assets increased $33.3 million or 5.4% during fiscal year 2007.The increase was primarily due to the Company’s purchase of $50.0 million of floating-rate trust preferred securities.These assets were funded by $50.0 million in short-term brokered certificates of deposit at an after-tax annualized return on assets of approximately 1.00%.The purchase of securities was partially offset by the aforementioned sale of $11.6 million of non-performing and classified loans.Loan repayments also outpaced loan originations which resulted in total loans declining an additional $19.0 million.Cash flow from loan payments were invested into securities.Including the aforementioned $50.0 million in brokered certificates of deposit, deposit liabilities increased $61.8 million, or 13.9%.This increase was partially offset by a decrease of $30.5 million of FHLB and other borrowings. Interest-Bearing Deposits with BanksInterest-bearing deposits with banks, which consisted of overnight investments at the FHLB, decreased by $10.6 million from $24.7 million at June 30, 2006, to $14.1 million atJune 30, 2007.The decrease was principally due to excess cash being used to payoff maturing FHLB borrowings. Securities Available-for-Sale and Held-to-MaturityTotal securities increased from $60.4 at the end of fiscal year 2006 to $131.9 million at the end of fiscal year 2006.The increase was primarily due to the aforementioned $50.0 million purchase of trust preferred CDOs. Trust preferred CDOs represent a participation interest in a pool of trust preferred debt or subordinated notes of banks, thrifts, insurance companies and REITS.The collateral of the CDOs purchased by the Company are typically 60%-70% bank, 20%-30% insurance companies, and 0%-10% REITS.Such investments are generally rated “A” or “triple-B” by independent rating agencies at the time of purchase. In recent months, volatility in world credit markets has resulted in significant price fluctuations in certain debt securities, including trust preferred CDOs.In the opinion of management, this volatility is due to market perceptions of credit risk.It does not reflect the underlying credit quality or performance of the banks, thrifts, insurance companies, or REITS, that secure the Company’s trust preferred CDOs.There has been no defaults, payment deferrals or other financial difficulties reported by the firms that secure the Company’s trust preferred CDOs.Regardless, continued volatility in the market value of these securities could result insignificant fluctuations in the value of these securities.This could have an adverse effect on the Company’s comprehensive income and accumulated other comprehensive income. 27 The following table sets forth the carrying value of the Company’s investment securities portfolio. At June 30, (Dollars in thousands) 2007 2006 2005 Investment securities - available-for-sale: U.S. Government and agency securities $ 12,856 $ 12,662 $ 16,492 Mortgage-backed securities 8,800 13,221 20,176 Collateralized mortgage obligations 22,448 2,331 3,146 Collateralized debt obligations 65,308 - - Other securities 12,897 19,106 9,745 Total fair value and carrying value $ 122,309 $ 47,320 $ 49,559 Total amortized cost $ 122,595 $ 47,840 $ 49,305 Investment securities - held to maturity: Mortgage-backed securities $ 4,097 $ 5,809 $ 8,331 Other securities 5,452 7,268 9,866 Total amortized cost and carrying value $ 9,549 $ 13,077 $ 18,197 Total fair value $ 9,473 $ 12,972 $ 18,611 The table below sets forth the scheduled maturities, carrying values, and average yields for the Company’s investment securities at June 30, 2007. One Year or Less One to Five Years Five to Ten Years More than Ten Years Total Carrying Average Carrying Average Carrying Average Carrying Average Carrying Average (Dollars in thousands) Value Yield Value Yield Value Yield Value Yield Value Yield Investment securities available-for-sale: U.S. Government and agency securities $ 2,967 3.75 % $ 9,889 4.49 % - $ 12,856 4.32 % Mortgage-backed securities - - 1,375 4.15 % $ 146 6.09 % $ 7,279 5.34 % 8,800 5.17 % Collateralized mortgage obligations - 1,796 4.39 % 20,652 5.50 % 22,448 5.41 % Collateralized debt obligations (1) - 65,308 7.09 % 65,308 7.09 % Other securities 4,996 5.35 % 1,500 8.09 % 1,077 5.76 % 5,324 7.66 % 12,897 6.66 % Total available-for-sale $ 7,963 4.75 % $ 12,764 4.88 % $ 3,019 4.96 % $ 98,563 6.66 % $ 122,309 6.31 % Investment securities held-to-maturity: Mortgage-backed securities $ 32 6.50 % $ 3,062 5.73 % $ 118 6.83 % $ 885 6.20 % $ 4,097 5.87 % Other securities 686 4.64 % 2,240 6.58 % 1,005 5.96 % 1,521 6.30 % 5,452 6.14 % Total held-to-maturity $ 718 4.72 % $ 5,302 6.09 % $ 1,123 6.05 % $ 2,406 6.26 % $ 9,549 6.03 % Total investment securities $ 8,681 4.75 % $ 18,066 5.23 % $ 4,142 5.26 % $ 100,969 6.65 % $ 131,858 6.29 % (1) Collateralized debt obligations reprice quarterly. Loans ReceivableLoans receivable decreased $30.6 million or 7.1% from June 30, 2006, to June 30, 2007.This decrease in multi-family real estate, non-residential real estate, and commercial business loans was partially due to the aforementioned sale of $11.6 million of classified and non-performing loans.In addition, one-to-four family, home equity and second mortgages, and automobile loans also declined.Decreases in the one-to-four family residential loans was attributed to customers preference for fixed-rate loans which the Company generally sells in the secondary market.Decreases in other non-mortgage loans were primarily due to paydowns of the Company’s indirect consumer portfolio. 28 The following table sets forth information regarding the Company's loan portfolio, by type of loan on the dates indicated. (Dollars in thousands) 2007 2006 2005 2004 2003 One- to four-family residential (1) $ 126,360 29.38 % $ 133,630 29.25 % $ 144,238 33.28 % $ 164,579 38.15 % $ 191,890 46.21 % Multi-family residential (1) 47,113 10.95 % 51,984 11.37 % 46,070 10.63 % 45,156 10.46 % 35,051 8.44 % Non-residentialreal estate (1) 150,839 35.07 % 157,099 34.38 % 133,626 30.83 % 101,297 23.48 % 78,064 18.80 % Commercial business loans 50,439 11.73 % 54,586 11.94 % 37,396 8.63 % 29,416 6.82 % 16,256 3.91 % Home equity and second mortgage 28,594 6.65 % 29,850 6.53 % 32,134 7.41 % 38,377 8.89 % 36,962 8.90 % Auto loans 4,054 0.94 % 5,404 1.18 % 9,611 2.22 % 17,755 4.11 % 26,292 6.33 % Other non-mortgage loans (2) 24,942 5.80 % 30,320 6.63 % 36,940 8.52 % 39,651 9.19 % 35,588 8.57 % Loans in process, unearned discounts and premiums, and net deferred loan fees and costs (459 ) -0.11 % (378 ) -0.08 % 150 0.03 % (410 ) -0.10 % (221 ) -0.05 % Subtotal 431,882 100.42 % 462,495 101.20 % 440,165 101.55 % 435,821 101.00 % 419,882 101.11 % Allowance for loan losses (1,797 ) -0.42 % (5,466 ) -1.20 % (6,718 ) -1.55 % (4,316 ) -1.00 % (4,615 ) -1.11 % Total loans, net $ 430,085 100.00 % $ 457,029 100.00 % $ 433,447 100.00 % $ 431,505 100.00 % $ 415,267 100.00 % (1)Includes construction loans. (2)Includes other secured non-mortgage loans, unsecured personal loans and loans on deposits. The following table sets forth the maturity schedule for real estate construction and commercial business loans as of June 30, 2007. One Three Within Weighted Through Weighted Through Weighted Beyond Weighted Weighted (Dollars in thousands) One Year Rate Three Years Rate Five Years Rate FiveYears Rate Total Rate Real estate construction loans: One- to four- family properties Adjustable $ 4,471 8.43 % - $ 4,471 8.43 % Fixed 1,954 7.63 % - 1,954 7.63 % Total one- to four-family construction 6,425 7.26 % - 6,425 7.26 % Multi-family properties: Adjustable 9,341 8.46 % - 9,341 8.46 % Fixed - Total multi-family construction 9,341 8.46 % - 9,341 8.46 % Nonresidential properties: Adjustable 9,311 8.52 % - 9,311 8.52 % Fixed 53 7.25 % - 53 7.25 % Total non-residential construction 9,364 8.25 % - 9,364 8.25 % Commercial business loans: Adjustable 19,594 8.24 % $ 4,960 6.11 % $ 6,942 8.03 % - - 31,496 7.86 % Fixed 448 8.07 % 6,459 5.62 % 9,968 7.19 % 2,068 7.82 % 18,943 6.74 % Total commercial business loans 20,042 8.82 % 11,419 6.47 % 16,910 7.28 % 2,068 6.90 % 50,439 7.69 % Total real estate construction and commercial business loans $ 45,172 8.26 % $ 11,419 7.74 % $ 16,910 7.28 % $ 2,068 6.90 % $ 75,569 7.92 % The Company has $30.4 million of commercial business loans that are due after June 30, 2008.Of the $30.4 million, $18.5 has fixed rates while $11.9 million have rates that are adjustable or are floating.The Company does not have any real estate construction loans that are due after June 30, 2008. 29 The following table sets forth the Company’s gross loan originations, loans purchased, and loans sold for the periods indicated. At June 30, (Dollars in thousands) 2007 2006 2005 Loans originated: (1) Conventional one- to four-family real estate loans: Construction loans $ 18,917 $ 16,091 $ 12,661 Loans on existing properties 50,379 54,549 69,213 Multifamily and non-residential real estate: Construction loans 11,282 21,785 28,768 Loans on existing properties 45,306 53,825 41,073 Commercial loans 52,679 56,811 47,031 Consumer loans 20,283 17,165 10,692 Total loans originated $ 198,846 $ 220,226 $ 209,438 Loans purchased: One- to four-family - $ 239 $ 1,542 Multifamily and non-residential real estate $ 15,024 26,541 30,606 Total loans purchased $ 15,024 $ 26,780 $ 32,148 Loans sold: One- to four-family $ 40,658 $ 36,286 $ 34,547 Multifamily and non-residential real estate 12,557 6,831 6,556 Commercial business loans 1,039 - - Total loans sold $ 54,254 $ 43,117 $ 41,103 Loans transferred on sale of branch offices - - $ 17,029 (1)Originations may include draws on loans originated in prior fiscal years. Federal Home Loan Bank StockThe Company’s FHLB stock decreased from $5.2 million at June 30, 2006 to $3.6 million at June 30, 2007.The decrease was a direct result of reduced borrowings from the FHLB. GoodwillThe Company’s goodwill remained at by $18.4 million at June 30, 2007.The Company’s goodwill was created primarily as a result of the purchases of two other financial institutions in 1998 and 1999. 30 Deposit LiabilitiesThe Company’s deposit liabilities increased by $61.8 million or 14% from $446.1 million at June 30, 2006 to $507.9 million at June 20, 2007.The increase was primarily due to the aforementioned purchase of $50.0 million of brokered certificates of deposit.In addition, the Company’s interest-bearing checking accounts increased $24.3 million.The increase in interest-bearing checking accounts was attributed to growth associated with the Company’s business checking accounts. The following table sets forth a breakdown of the Company’s deposits at June 30, 2007. (Dollars in thousands) 2007 2006 2005 Average Amount Percent of total deposits Weighted Average Rate Average Amount Percent of total deposits Weighted Average Rate Average Amount Percent of total deposits Weighted Average Rate Noninterest-bearing checking $ 42,055 9.15 % - $ 41,626 10.12 % - $ 38,055 9.50 % - Interest-bearing deposit liabilities: Interest-bearing checking 74,852 16.28 % 2.70 % 55,021 13.37 % 1.57 % 46,583 11.63 % 0.52 % Money market accounts 59,330 12.90 % 3.38 % 66,253 16.10 % 2.65 % 75,559 18.87 % 1.31 % Savings accounts 25,782 5.61 % 0.50 % 28,569 6.94 % 0.50 % 33,320 8.32 % 0.37 % Certificates of deposit 257,721 56.06 % 4.62 % 219,976 53.47 % 3.56 % 206,889 51.68 % 2.84 % Total interest-bearing 417,685 90.85 % 3.85 % 369,819 89.88 % 2.86 % 362,351 90.50 % 2.00 % Total deposit liabilities $ 459,740 100.00 % $ 411,445 100.00 % $ 400,406 100.00 % The following table sets forth the certificates of deposit in the Company classified by rates as of the dates indicated. At June 30, (Dollars in thousands) 2007 2006 2005 Certificates of deposit classified by rate: 2% or less $ 197 $ 6,011 $ 32,783 2.01% - 3.00% 3,970 20,668 63,147 3.01% - 4.00% 25,996 62,573 80,235 4.01% - 5.00% 159,774 119,027 27,378 over 5.00% 99,226 22,656 8,780 Total certificates of deposit $ 289,163 $ 230,935 $ 212,323 The following table sets forth the amount and maturities of certificates of deposit at June 30, 2007. Amount Due One Year Over One to Over Two to After (In thousands) and Less Two Years Three Years Three Years Total Certificates of deposit classified by rate: 2% or less $ 196 $ 1 - - $ 197 2.01% - 3.00% 3,111 797 $ 12 $ 50 3,970 3.01% - 4.00% 20,346 3,448 1,863 339 25,996 4.01% - 5.00% 130,849 18,060 6,869 3,996 159,774 over 5.00% 91,317 3,833 632 3,444 99,226 Total certificates of deposit $ 245,819 $ 26,139 $ 9,376 $ 7,829 $ 289,163 31 The following table indicates the amount of the Company’s certificates of deposit and other time deposits of $100,000 or more by time remaining until maturity as of June 30, 2007. Weighted Average (Dollars in thousands) Amount Stated Rate Time remaining until maturity: Three months or less $ 58,273 4.94 % Over three through six months 10,102 5.11 % Over six through twelve months 11,390 4.90 % Over twelve months 4,750 4.67 % Total certificates of deposit $100,000 and over $ 84,515 4.94 % FHLB Advances and Other Borrowings The Company’s FHLB advances and other borrowings declined $30.5 million from $92.8 million at fiscal year-end 2006 to $62.2 million at fiscal year-end 2007.During fiscal year 2007, the Company used existing excess cash and cash generated by deposit growth to repay maturing FHLB advances. Non-Performing and Adversely Classified Assets The Company’s non-performing assets (consisting of non-accrual loans, real estate acquired through foreclosure or deed-in-lieu thereof, and other repossessed property) amounted to $3.4 million or 0.53% of total assets at June 30, 2007, compared to $6.6 million or 1.08% at June 30 2006.The decrease was primarily due to the aforementioned sale of non-performing and classified loans. The following table sets forth information regarding non-accrual loans, loans past due 90 days or more and still accruing and other non-performing assets at the dates indicated. At June 30, (Dollars in thousands) 2007 2006 2005 2004 2003 (Dollars in Thousands) Loans accounted for on a non-accrual basis: One- to four-family residential $ 405 $ 1,104 $ 496 $ 966 $ 335 Multi-family residential - 2,426 Non-residential real estate 732 346 143 1,645 628 Commercial business - 4,835 227 113 - Consumer 105 258 301 267 302 Total 1,242 6,543 1,167 2,991 3,691 Loans accounted for on an accrual basis (1): - - 468 1,332 997 Total non-performing loans 1,242 6,543 1,635 4,323 4,688 Other non-performing assets (2) 2,156 73 142 693 412 Total non-performing assets $ 3,398 $ 6,616 $ 1,777 $ 5,016 $ 5,100 Restructured loans not included in other non-performing categories above (3) $ 2,827 $ 2,126 $ 7,517 $ 3,691 $ 3,005 Non-performing loans as a percentage of total loans 0.29 % 1.41 % 0.37 % 0.99 % 1.13 % Non-performing assets as a percentage of total assets 0.19 % 1.08 % 0.30 % 0.81 % 0.81 % (1) Includes loans 90 days or more contractually delinquent.For fiscal years prior to 2006, delinquent FHA/VA guaranteed loans and delinquent loans with past due interest that, in the opinion of management, was collectible, were not placed on non-accrual status. (2) Includes the net book value of real property acquired by the Company through foreclosure or deed in lieu of foreclosure.Upon acquisition, this property is carried at the lower of cost or fair market value less estimated costs of disposition.Includes repossessed automobiles, boats and trailers carried at the lower of cost or fair market value less estimated costs of disposition.Total carrying amount was $0, $3,000 and $73,000, respectively, at June 30, 2007, 2006 and 2005. (3) Restructured lonas have had amounts added to the principal balance and/or the terms of the debt modified.Modification terms include payment extensions, interest only payments, and longer amortization periods, among other possible concessions. 32 As of June 30, 2007, the Company’s adversely classified assets were $4.9 million compared to $7.4 million at June 30, 2006.Adversely classified assets include assets characterized as non-performing above.The decline in adversely classified assets during fiscal 2007 was primarily due to aforementioned sale of non-performing and classified loans. The Company was closely monitoring four classified assets totaling $3.4 million that are included in the $4.9 million total.These four loans were classified “Substandard” as of that date.The following paragraphs contain a brief discussion of each relationship. In 2005, the Bank purchased a $1.75 million participation in a $19.3 million loan for construction of a senior housing facility in Brooklyn Park, Minnesota.At the time of closing a significant portion of the units in the project were pre-sold with valid purchase agreements and escrowed deposits.The loan was paying as agreed until December of 2006.At that time the borrower started accepting requests for cancellation of the original purchase agreements based on accusations of fraud on the part of an unrelated third party responsible for marketing the project.As a result, the bank group was forced to commence foreclosure proceedings against the borrower.The loan was transferred to other assets in the fourth quarter of this fiscal year.Management believes this asset is adequately secured and no loss is expected at this time.However, there can be no assurances. In 2002, the Bank purchased a $0.5 million participation of a $3.2 million loan to a private golf and social club.The loan was paying as agreed until December 2006.At that time the borrower notified the bank group of a significant operating shortfall.Management believes this loan is adequately secured by the underlying collateral, which consists primarily of real estate and to a lesser degree accounts receivable and equipment.No loss is expected at this time.However, there can be no assurances. In 1999 and 2000 the Bank originated loans to an educational toy retailer.The current balance of these loans totaled $0.5 million.The borrower has experienced several years of operating losses and cash flow from that business is not sufficient to service the debt.Despite the lack of cash flow, the loan is paying as agreed due to the guarantor injecting cash into the business.Management believes this loan is adequately secured by the underlying collateral which consists of real estate and to a lesser degree inventory and equipment.No loss is expected at this time.However, there can be no assurances. In 1999 and subsequent years the Bank originated loans to a local restaurant.The current balance of these loans totaled $0.6 million.The borrower has experienced several years of operating losses and cash flow from the business is not sufficient to service the debt.Despite the lack of cash flow, the loan is paying as agreeddue to guarantor cash injections.Management does not expect a loss at this time.However, there can be no assurances. The Bank is also monitoring four other credits that are not adversely classified, but are experiencing operating difficulty that could affect the future classification of these loans.The following paragraphs contain a brief discussion of each relationship. In 2004, the Bank purchased $1.7 million participation of a $5.6 million tax increment financing note on a condominium project in Richfield, Minnesota.In June of 2007, the Bank was informed that the tax increment collections on the project were significantly below what was expected.The loan is current and has never been past due.The bank group is currently meeting with borrower and the city to determine the best course of action.Management does not expect a loss at this time.However, there can be no assurances. In January of 2006 the Bank purchased $1.4 million participation of a $5.3 million loan to a concrete pumping business in Englewood, Colorado.In November 2006, the Bank was notified that the borrower was having cash flow problems stemming from the slow down in residential construction and a slower than expected ramp up of business in a new market that the borrower expanded into.In June of 2007, the borrower stated they intended to sell certain excess equipment in order to provide cash to maintain operations. In addition, the owner of the company injected additional capital into the business to keep the loans current.No loss is expected at this time.However, there can be no assurances. In 2005 and 2006 the Bank originated loans to a real estate developer in Des Moines Iowa.The current balance of these loans was $1.3 million.Prior to June 2006, the borrower was in development and construction of real estate properties.However, a large increase in inventory has created a drain on cash and is affecting the ability 33 of the borrower to remain current with its debt obligations.Management is closely watching the situation and does not expect a loss at this time.However, there can be no assurances. In 2004, the Bank originated loans to a small manufacturer.The current balance of these loans total $0.6 million.The manufacturer’s difficulties started when the owner and founder of the business passed away.The loans are current; however, capital injections will be required from the new owners in order to continue operations.The Bank is working with the borrowers to determine the ability and thelevel of capital they can inject into the business.Management does not expect a loss at this time.However, there can be no assurances. Liquidity and Capital Resources The Company's primary sources of funds are deposits obtained through its branch office network, borrowings from the FHLB and other sources, amortization, maturity, and prepayment of outstanding loans and investments, and sales of loans and other assets.During 2007, 2006, and 2005, the Company used these sources of funds to fund loan commitments, purchase loans, and cover maturing liabilities and deposit withdrawals.The Company had a total of $57.5 million of loan commitments outstanding as of June 30, 2007.In addition, atJune 30, 2007, the Company had $245.8 million in certificates of deposits, $27.0 million in FHLB advances, and $6.8 million in other borrowings that were scheduled to mature within one year.Management believes that the Company has adequate resources to fund all of these obligations as well as the loan commitments it makes in the normal course of its business.The Company also believes it can adjust the rates it offers on certificates of deposit and other customer deposits to retain these deposits in changing interest rate environments.Under FHLB lending and collateralization guidelines, the Company had approximately $43.0 million in unused borrowing capacity at the FHLB as of June 30, 2007.In addition, the Company has $15.0 million in fed funds lines available with three correspondent banks. The Bank is also required to maintain specified amounts of capital pursuant to regulations promulgated by the OTS and the FDIC.The Bank's objective is to maintain its regulatory capital in an amount sufficient to be classified in the highest regulatory capital category (i.e., as a "well-capitalized" institution).At June 30, 2007, the Bank's regulatory capital exceeded all regulatory minimum requirements, as well as the amount required to be classified as a "well-capitalized" institution.For additional discussion, refer to Note 13 of the Company's Consolidated Financial Statements, included herein under Part II, Item 8, "Financial Statements and Supplementary Data". The Company paid cash dividends of $1.4 million, $1.3 million, and $1.4 million during the years ended June 30, 2007, 2006, and 2005, respectively.These amounts equated to dividend payout ratios of 45.1%, 40.8%, and 34.5% of the net income in such periods, respectively The following table presents, as of June 30, 2007, the expected future payments of the Bank’s contractual obligations. Payments Due in: (In thousands) Less than One Year One Year to Less Than Three Years Three Years to Less Than Five Years Five Years or Greater Total FHLB Advances $ 27,000 $ 17,500 $ 8,000 - $ 52,500 Other borrowings (1) 6,702 - - $ 3,000 9,702 Operating lease 127 263 283 405 1,078 Data Processing 215 215 201 Off-balance-sheet (2) 57,513 - - - 57,513 Total $ 91,557 $ 17,978 $ 8,484 $ 3,405 $ 120,793 (1)Includes securities sold under repurchase agreements. (2)Includes commitments to extend credit, net of commitments to sell loans. 34 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK The Company has utilized the following strategies in recent years in an effort to manage interest rate risk: (a) the Company seeks to originate commercial and consumer loans; (b) the Company closely manages the extent to which fixed-rate residential mortgage loans are held in portfolio; (c) the Company seeks to lengthen the maturity of deposits, when cost effective, through the pricing and promotion of certificates of deposit;(d) the Company seeks to attract checking and other transaction accounts, which generally have a lower interest cost and tend to be less interest rate sensitive when interest rates rise; (e) the Company seeks to originate and hold in portfolio adjustable rate loans which have annual interest rate adjustments; (f) the Company uses Federal Home Loan Bank advances, within approved limits, to fund the origination of fixed rate loans; (g) the Company utilizes various investment portfolio strategies to manage the investment portfolio within the context of the entire balance sheet; and (h) the Company also uses brokered deposits and retail repurchase agreements, within approved limits, to fund loan production. The Company has an Asset/Liability Management Committee (the “ALCO”), which includes the Company’s President, Chief Financial Officer and other senior Company officers. The ALCO meets monthly to review loan pricing and production, deposit pricing and production, interest rate risk analysis, investment portfolio activities, liquidity position and compliance with the Asset Liability Management (“ALM”) Policy and Investment Policy of the Company. The ALM Policy and the Investment Policy were established by the ALCO and approved by the Company’s Board of Directors. These policies contain specific guidance regarding balance sheet and investment portfolio management. ALCO reports are provided to the Board of Directors on a monthly basis detailing asset/liability management performance measurements. Market Risk Management Market risk is the risk of loss arising from adverse changes in market prices and rates.The Company's market risk is comprised primarily of interest rate risk resulting from its core banking activities of lending and deposit taking. Interest rate risk is the risk that changes in market interest rates might adversely affect the Company's net interest income or the economic value of its portfolio of assets, liabilities, and off-balance sheet contracts.Management continually develops and applies strategies to mitigate this risk. Management does not believe that the Company's primary market risk exposures and how those exposures were managed in fiscal 2007 have changed significantly when compared to prior years. Management uses a Net Portfolio Value (“NPV”) model to monitor the interest rate risk of the Company.NPV is defined as the market value of the Company’s assets less the market value of the Company’s liabilities.The NPV of the Company, assuming no change in interest rates (the “Base Case Scenario”), was $67.4 million and $61.3 million, respectively, at June 30, 2007 and 2006.The NPV Ratio (defined as NPV divided by the market value of the Company’s assets) in the Base Case Scenario was 10.48% and 10.13%,respectively, at June 30, 2007 and 2006.The Board of Directors has established market risk limits for various interest-rate scenarios based on the Company's tolerance for risk.At June 30, 2007, the NPV Ratio was inside the board limits in all measured rate-change scenarios.The Company primarily relies on the OTS’s Net Portfolio Value Model (the “Model”) to measure its susceptibility to interest rate changes.The Model estimates the market value of each type of asset, liability, and off-balance sheet contract after various assumed instantaneous, parallel shifts in the Treasury yield curve both upward and downward. The Model uses an option-based pricing approach to value one-to-four family mortgages, mortgages serviced by or for others, and firm commitments to buy, sell, or originate mortgages.This approach makes use of an interest rate simulation program to generate numerous random interest rate paths that, in conjunction with a prepayment model, are used to estimate mortgage cash flows.Prepayment options and interest rate caps and floors contained in mortgages and mortgage-related securities introduce significant uncertainty in estimating the timing of cash flows for these instruments that warrants the use of this sophisticated methodology.All other financial instruments are valued using a static discounted cash flow method.Under this approach, the present value is determined by discounting the cash flows the instrument is expected to generate by the yields currently available to investors from an instrument of comparable risk and duration. 35 The following table sets forth the market value estimates for major categories of financial instruments of the Company at June 30, 2007, as calculated by the Model.The table shows the present value of the instruments in the Base Case Scenario (no change in interest rates) and under an interest rate shock scenario of +/- 200 basis points.As illustrated in the table, the Company’s NPV decreases in the rising rate scenario.As market interest rates increase, the market values of the Company’s portfolio of loans and securities decrease and prepayments slow.Interest rate risk limits established by ALCO include: (a) a post-shock NPV ratio of 4.0% or greater; (b) the interest rate sensitivity measure resulting from an adverse rate shock of 200 basis points either up or down should not exceed 200 basis points; and (c) the OTS “level of risk” should be “minimal” or “moderate”.As of June 30, 2007 the Company’s interest rate risk, as measured by the Model, was within ALCO guidelines and the OTS “level of risk” was reported as “minimal”. Present Value Estimates by Interest Rate ScenariO Calculated at June 30, 2007 (Dollars in thousands) -200 bp 0 bp +200 bp +300 bp Net portfolio value $ 74,217 $ 67,439 $ 57,819 $ 52,613 Net portfolio value ratio 11.35 % 10.48 % 9.16 % 8.42 % Interest rate sensitivity +87bp NA -132bp -206bp 36 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Financial Condition June 30, 2007, and 2006 2007 2006 ASSETS Cash and due from banks $ 11,613,908 $ 15,157,203 Interest-bearing deposits in other financial institutions 14,124,559 24,747,546 Cash and cash equivalents 25,738,467 39,904,749 Securities available-for-sale (amortized cost $122,595,377 and $47,839,382, respectively) 122,309,017 47,319,732 Securities held-to-maturity (fair value $9,472,865 and $12,971,633, respectively) 9,549,072 13,077,053 Loans receivable 431,882,051 462,494,813 Less allowance for loan losses 1,797,393 5,465,563 Net loans 430,084,658 457,029,250 Office property and equipment, net 16,204,913 12,545,414 Federal Home Loan Bank ("FHLB") stock, at cost 3,559,600 5,161,600 Accrued interest receivable 2,939,993 2,627,980 Goodwill 18,417,040 18,417,040 Other assets 17,013,750 16,452,441 Total assets $ 645,816,510 $ 612,535,259 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit liabilities $ 507,865,063 $ 446,056,388 Advances from FHLB and other borrowings 62,202,229 92,753,665 Advance payments by borrowers for taxes and insurance 916,021 976,658 Accrued interest payable 2,690,658 2,037,740 Accrued expenses and other liabilities 1,887,317 2,386,914 Total liabilities 575,561,288 544,211,365 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, authorized 1,000,000 shares; issued none - - Common stock, $.01 par value, authorized 12,000,000 shares; issued 5,067,226 shares and 5,012,375 shares, respectively 50,604 50,109 Additional paid-in capital 39,230,016 38,293,233 Retained earnings, substantially restricted 58,704,525 57,013,427 Treasury stock, at cost, 1,677,255 shares and 1,632,266 shares, respectively (26,885,723 ) (25,920,685 ) Accumulated other comprehensive income (loss) (179,360 ) (325,650 ) Unearned ESOP (664,840 ) (786,540 ) Total stockholders’ equity 70,255,222 68,323,894 Total liabilities and stockholders’ equity $ 645,816,510 $ 612,535,259 See Notes to Consolidated Financial Statements. 37 First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Years Ended June 30, 2007, 2006, and 2005 2007 2006 2005 Interest income: Loans receivable $ 29,844,908 $ 29,251,932 $ 25,845,134 Investment securities 5,465,051 2,741,977 3,171,618 Other interest-earning assets 464,971 299,641 173,172 Total interest income 35,774,930 32,293,550 29,189,924 Interest expense: Deposits 16,059,115 10,591,016 7,231,553 Advances from FHLB and other borrowings 3,819,417 4,504,441 4,607,828 Total interest expense 19,878,532 15,095,457 11,839,381 Net interest income 15,896,398 17,198,093 17,350,543 Provision for loan losses 546,949 1,920,000 2,985,000 Net interest income after provision for loan losses 15,349,449 15,278,093 14,365,543 Non-interest income: Service charges on deposit accounts 3,078,427 3,116,221 3,585,448 Service charges on loans 305,200 364,633 466,288 Gain on sale of bank branch offices - - 2,185,284 Gain (loss) on sale of real estate held for development 105,000 (221,649 ) 60,000 Gain (loss) on sale of securities 14,400 202,944 (121,209 ) Gain on sale of loans 618,855 657,714 760,065 Earnings from Bank Owned Life Insurance 531,748 509,753 490,517 Other income 1,142,049 1,149,348 1,089,715 Total non-interest income 5,795,679 5,778,964 8,516,108 Non-interest expense: Compensation and benefits 10,226,313 9,645,576 9,762,519 Office property and equipment 2,851,281 2,820,991 2,557,317 Data processing, ATM and debit card transaction costs, and other item processing expense 1,005,532 981,811 986,452 Professional, insurance and regulatory expense 1,150,247 1,025,657 1,080,681 Advertising, donations and public relations 718,530 717,983 744,872 Communications, postage and office supplies 814,726 790,320 880,886 Other expense 1,160,320 738,567 1,048,684 Total non-interest expense 17,926,949 16,720,905 17,061,411 Income before income taxes and discontinued operations 3,218,179 4,336,152 5,820,240 Income taxes 739,000 1,147,000 1,762,000 Income from continuing operations 2,479,179 3,189,152 4,058,240 Income from discontinued operations, net of tax of $371,000, $88,000, and $93,000, respectively (including gain on disposal of $510,000, net of tax of $311,000, in 2007) 589,679 142,813 155,134 Net income $ 3,068,858 $ 3,331,965 $ 4,213,374 Per share information: Basic earnings per share from continuing operations $ 0.75 $ 0.95 $ 1.15 Basic earnings per share from discontinued operations 0.18 0.04 0.04 Basic earnings per share $ 0.93 $ 0.99 $ 1.19 Diluted earnings per share from continuing operations $ 0.74 $ 0.94 $ 1.12 Diluted earnings per share from discontinued operations 0.18 0.04 0.04 Diluted earnings per share $ 0.92 $ 0.98 $ 1.16 See Notes to Consolidated Financial Statements. 38 First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity Years Ended June 30, 2007, 2006, and 2005 Accumulated Other Comprehensive Common Additional Retained Treasury Comprehensive Unearned Unearned Income Stock Paid-in Capital Earnings Stock Income (Loss) ESOP RRP Total Balance at June 30, 2004 $ 49,393 $ 37,086,235 $ 52,240,273 $ (16,519,093 ) $ (329,644 ) $ (1,044,710 ) $ (24,732 ) $ 71,457,722 Net income $ 4,213,374 - - 4,213,374 - 4,213,374 Net change in unrealized gains on securities available-for-sale, net of tax of $245,000 412,216 - 412,216 - - 412,216 Less reclassification adjustment for net realized losses included in net income, net of tax of $45,000 75,998 - 75,998 - - 75,998 Total comprehensive income $ 4,701,588 Stock options exercised - 37,767 shares 377 392,667 - 393,044 Treasury stock acquired - 229,836 shares - - - (5,306,158 ) - - - (5,306,158 ) RRP (award) forfeiture - 124,530 - 77,508 - - (202,038 ) - Amortization of RRP - 184,948 184,948 ESOP shares allocated - 130,820 - 130,820 Stock appreciation of allocated ESOP shares - 158,155 - 158,155 Dividends on common stock at $0.40 per share - - (1,424,914 ) - (1,424,914 ) Balance at June 30, 2005 49,770 37,761,587 55,028,733 (21,747,743 ) 158,570 (913,890 ) (41,822 ) 70,295,205 Net income $ 3,331,965 - - 3,331,965 - 3,331,965 Net change in unrealized losses on securities available-for-sale, net of tax of $212,000 (356,974 ) - (356,974 ) - - (356,974 ) Less reclassification adjustment for net realized gains included in net income, net of tax of $76,000 (127,246 ) - (127,246 ) - - (127,246 ) Total comprehensive income $ 2,847,745 Stock options exercised - 36,200 shares 354 342,708 - 343,062 Treasury stock acquired - 203,440 shares - - - (4,172,942 ) - - - (4,172,942 ) Reclassification due to adoption of SFAS123(R) (112 ) (41,710 ) - 41,822 - Amortization of RRP 97 39,123 - 39,220 Stock compensation expense - 55,404 - 55,404 ESOP shares allocated - 127,350 - 127,350 Stock appreciation of allocated ESOP shares - 136,121 - 136,121 Dividends on common stock at $0.40 per share - - (1,347,271 ) - (1,347,271 ) Balance at June 30, 2006 50,109 38,293,233 57,013,427 (25,920,685 ) (325,650 ) (786,540 ) - 68,323,894 Net income $ 3,068,858 - - 3,068,858 - 3,068,858 Net change in unrealized losses on securities available-for-sale, net of tax of $92,000 155,319 - 155,319 - - 155,319 Less reclassification adjustment for net realized gains included in net income, net of tax of $5,000 (9,029 ) - (9,029 ) - - (9,029 ) Total comprehensive income $ 3,215,148 Stock options exercised - 51,611 shares 495 664,535 - 665,030 Treasury stock acquired - 44,989 shares - - - (970,780 ) - - - (970,780 ) Amortization of RRP - 36,599 - 36,599 Stock grants awarded - (5,742 ) - 5,742 - Stock compensation expense - 105,769 - 105,769 ESOP shares allocated - 121,700 - 121,700 Stock appreciation of allocated ESOP shares - 135,622 - 135,622 Dividends on common stock at $0.415 per share - - (1,377,760 ) - (1,377,760 ) Balance at June 30, 2007 $ 50,604 $ 39,230,016 $ 58,704,525 $ (26,885,723 ) $ (179,360 ) $ (664,840 ) - $ 70,255,222 See Notes to Consolidated Financial Statements. 39 First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows Years Ended June 30, 2007, 2006 and 2005 2007 2006 2005 Cash flows from continuing operating activities: Net income $ 3,068,858 $ 3,331,965 $ 4,213,374 Income from discontinued operations (589,679 ) (142,813 ) (155,134 ) Adjustments to reconcile net income from continuing operations to net cash provided by continuing operating activities: Loans originated for sale to investors (43,697,000 ) (36,286,000 ) (40,721,000 ) Proceeds from sale of loans originated for sale 44,270,534 34,999,892 41,103,187 Provision for losses on loans 546,949 1,920,000 2,985,000 Depreciation and amortization 1,160,575 1,268,448 1,217,492 Provision for deferred taxes 548,000 (30,000 ) 172,000 Equity-based compensation 399,690 358,095 473,923 Tax benefit resulting from stock options exercised (151,000 ) (26,000 ) - Net gain on sale of loans (618,855 ) (657,714 ) (760,065 ) Net (gain) loss on sale of securities available-for-sale (14,400 ) (202,944 ) 121,209 Net gain on sale of bank branch offices - - (2,185,284 ) Net loss on sale of office property and equipment 38,091 6,235 16,459 Net (gain) loss on sale of real estate held for development (105,000 ) 221,649 (60,000 ) Amortization of premiums and discounts on loans, mortgage-backed securities and investment securities (357,529 ) (257,376 ) 129,533 Increase in accrued interest receivable (312,013 ) (334,665 ) (88,418 ) Decrease (increase) in other assets 357,758 (1,392,512) 628,377 Increase in accrued interest payable 652,918 726,016 229,646 Increase (decrease) in accrued expenses and other liabilities 11,627 (230,872 ) (484,364 ) Increase (decrease) in accrued taxes on income (443,404 ) 784,321 (287,278 ) Net cash provided by continuing operating activities 4,766,120 4,055,725 6,548,657 Cash flows from continuing investing activities: Purchase of securities held-to-maturity - - (1,297,010 ) Proceeds from maturities of securities held-to-maturity 3,535,704 5,096,667 6,254,621 Purchase of securities available-for-sale (89,490,572 ) (59,803,325 ) (5,389,323 ) Proceeds from sale of securities available-for-sale 4,014,400 264,466 30,226,184 Proceeds from maturities of securities available-for-sale 10,757,659 61,023,212 10,097,391 Redemption of FHLB stock 1,602,000 600,800 333,700 Loans purchased (15,024,000 ) (26,780,000 ) (32,148,000 ) Proceeds from sale of loans 10,556,665 - - Cash effect of bank branch office sales - - (9,753,387 ) Decrease in loans receivable 28,592,263 3,323,485 10,111,996 Proceeds from sale of office property and equipment 65,116 155 4,125 Purchase of office property and equipment (4,899,869 ) (628,153 ) (1,426,290 ) Proceeds from sale of foreclosed real estate 532,285 371,597 1,196,270 Proceeds from sale of real estate held for development 2,383,431 1,160,513 1,490,537 Expenditures on real estate held for development (1,807,564 ) (1,760,867 ) (1,322,440 ) Net cash provided by (used in) continuing investing activities (49,182,482 ) (17,131,450 ) 8,378,374 (Continued) 40 First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Continued) Years Ended June 30, 2007, 2006 and 2005 2007 2006 2005 Cash flows from continuing financing activities: Increase in deposits $ 61,808,675 $ 38,493,983 $ 7,632,216 Proceeds from advances from FHLB and other borrowings 5,948,564 10,189,403 7,178,001 Repayment of advances from FHLB and other borrowings (36,500,000 ) (22,000,000 ) (12,500,000 ) Net increase (decrease) in advance payments by borrowers for taxes and insurance (60,637 ) 23,377 (166,205 ) Issuance of common stock under stock options exercised 514,030 317,062 393,044 Tax benefit resulting from stock options exercised 151,000 26,000 - Repurchase of common stock (970,780 ) (4,172,942 ) (5,306,158 ) Cash dividends paid (1,377,760 ) (1,347,271 ) (1,424,914 ) Net cash provided by (used in) continuing financing activities 29,513,092 21,529,612 (4,194,016 ) Cash flows from discontinued operations: Net cash provided by (used in) operating activities of discontinued operations (290,179 ) 115,155 165,902 Net cash provided by (used in) investing activities of discontinued operations 1,027,167 - (22,937 ) Net cash used in financing activities of discontinued operations - - - Net cash provided by (used in) discontinued operations 736,988 115,155 142,965 Net increase (decrease) in cash and cash equivalents (14,166,282 ) 8,569,042 10,875,980 CASH AND CASH EQUIVALENTS Beginning of year 39,904,749 31,335,707 20,459,727 End of year $ 25,738,467 $ 39,904,749 $ 31,335,707 SUPPLEMENTAL DISCLOSURES Cash paid during the year for: Interest $ 19,225,614 $ 14,369,442 $ 11,734,651 Income taxes 1,043,279 435,622 1,876,382 See Notes to Consolidated Financial Statements. 41 First Federal Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements Note 1. Summary of Significant Accounting Policies and Practices Organization:First Federal Bankshares, Inc. (the “Company”) is the holding company for Vantus Bank (the “Bank”).Prior to September 4, 2007, the Bank was known as First Federal Bank.The Company’s primary activity is its ownership of 100% of the Bank’s common stock and that of a real estate development subsidiary.The Company’s net income is derived primarily from the Bank.The Bank is organized as a federally-chartered stock savings bank engaging in retail and commercial banking and related financial services in northwest and central Iowa and contiguous portions of Nebraska and South Dakota.The Bank provides traditional products and services of banking, such as deposits and mortgage, consumer, and commercial loans. Principles of presentation:The accompanying consolidated financial statements include the accounts of First Federal Bankshares, Inc., and its wholly-owned subsidiaries, Equity Services Inc., a real estate development company, and the Bank and its wholly-owned subsidiary, First Financial Corporation of Sioux City (“FFC”).FFC is a majority owner of United Escrow, Inc. which serves as an escrow agent in Woodbury County, Iowa.FFC formerly operated a title search and abstract continuation business through its subsidiary, Sioux Financial Company (“SFC”).Substantially all the assets of SFC were sold in March 2007, and the Company is no longer involved in the title search and abstract continuation business.The results of operations of SFC are presented as discontinued operations in the accompanying consolidated financial statements.The assets of SFC as of June 30, 2006 have not been separately presented due to insignificance.All significant inter-company accounts and transactions have been eliminated in consolidation. Use of estimates:The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to change relate to the determination of the allowance for loan losses, the fair value of financial instruments and impairment of intangible assets. Segment reporting:An operating segment is defined as a component of a business for which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and evaluate performance.The Company has two operating segments, Community Banking and Other. Cash flow statement and cash and cash equivalents:For purposes of reporting cash flows, the Company includes cash and due from other financial institutions and interest-bearing deposits with original maturities of three months or less in cash and cash equivalents.The Bank is required to maintain a certain amount of cash on hand and a non-interest-bearing account balance at the Federal Reserve Bank of Chicago to meet specific reserve requirements.These requirements approximated $0.6 million and $1.6 million at June 30, 2007 and 2006, respectively.In conjunction with the sale of the net assets of two bank branch offices in fiscal 2005, the Company divested non-cash assets (primarily loans) with book values of $17.5 million, including goodwill of $107,000, and liabilities with book values of $27.3 million, resulting in a net cash outlay of $9.8 million. Earnings per share:Basic earnings per share computations for the years ended June 30, 2007, 2006 and 2005 were determined by dividing net earnings by the weighted average number of common shares outstanding during the years then ended.Diluted net earnings per common share amounts are computed by dividing net income by the weighted average number of common shares and all dilutive potential common shares outstanding during the year.Shares owned by the ESOP that have not been committed to be released are not considered to be outstanding for the purposes of computing earnings per share. 42 First Federal Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements The following information was used in the computation of net income per common share on both a basic and diluted basis for the years ended June 30, 2007, 2006 and 2005: 2007 2006 2005 Basic EPS computation: Income from continuing operations $ 2,479,179 $ 3,189,152 $ 4,058,240 Income from discontinued operations 589,679 142,813 155,134 Net income $ 3,068,858 $ 3,331,965 $ 4,213,374 Weighted average common shares outstanding 3,316,774 3,366,086 3,552,072 Basic EPS from continuing operations $ 0.75 $ 0.95 $ 1.15 Basic EPS from discontinued operations 0.18 0.04 0.04 Basic EPS $ 0.93 $ 0.99 $ 1.19 Diluted EPS computation: Income from continuing operations $ 2,479,179 $ 3,189,152 $ 4,058,240 Income from discontinued operations 589,679 142,813 155,134 Net income $ 3,068,858 $ 3,331,965 $ 4,213,374 Weighted average common shares outstanding 3,316,774 3,366,086 3,552,072 Incremental option and RRP shares using treasury stock method 26,758 51,281 73,336 Diluted shares outstanding 3,343,532 3,417,367 3,625,408 Diluted EPS from continuing operations $ 0.74 $ 0.94 $ 1.12 Diluted EPS from discontinued operations 0.18 0.04 0.04 Diluted EPS $ 0.92 $ 0.98 $ 1.16 Securities:Securities which the Company has the positive intent and ability to hold to maturity are classified as held-to-maturity and carried at cost, adjusted for unamortized premiums and unearned discounts.Premiums are amortized and discounts are accreted using the interest method over the remaining period to contractual maturity, adjusted in the case of mortgage-backed securities and collateralized mortgage obligations for actual prepayments.Original issue discounts on short-term securities are accreted as accrued interest receivable over the lives of such securities.Securities which the Company intends to hold indefinitely, but not necessarily to maturity, are classified as available-for-sale and carried at estimated fair value.Unrealized gains and losses on such securities are reported as a separate component of stockholders’ equity, net of deferred taxes.A decision to sell a security classified as available-for-sale would be based on various factors, including significant movements in market interest rates, changes in the maturity of the Company’s assets and liabilities, liquidity needs, regulatory capital considerations and other similar factors. Realized gains and losses from the sale of securities are recognized in earnings using the specific identification method based on amortized cost.Unrealized losses on securities, determined to be other-than-temporary, are charged to operations.In estimating other-than-temporary impairment losses on securities management considers (a) the length of time and the extent to which the fair value has been less than cost, (b) the financial condition and near-term prospects of the issuer, and (c) the intent and ability of the Company to retain the security for a period of time sufficient to allow for an anticipated recovery in fair value. Loans receivable:Loans receivable are carried at the outstanding principal amount plus unamortized premiums less net deferred fees, loans in process and the allowance for loan losses.Interest is calculated using the simple interest method on the daily balance of the outstanding principal amount.Accrued interest receivable in arrears which management believes is doubtful of collection (generally when a loan becomes 90 days delinquent) is charged against operations.Subsequent interest income is not recognized on such loans until collected or until the obligation is brought current and the collectibility of the total contractual principal and interest is no longer in doubt. 43 First Federal Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements Allowances for losses on loans:The allowance for losses on loans is based on management’s current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for losses on loans is established through a provision for loan losses based on management’s evaluation of the risk inherent in the loan portfolio, and considers all known internal and external factors that affect loan collectibility as of the reporting date.Such evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s knowledge of inherent risks in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are adversely classified.For such loans that are also considered impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when it is probable the Company will be unable to collect all contractual principal and interest payments due in accordance with the terms of the loan agreement.Under the Company’s credit policies, loans with interest more than 90 days in arrears and restructured loans are generally considered impaired loans.Loan impairment is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, except where more practical, at the observable market price of the loan or the fair value of the collateral if the loan is collateral dependent. Other real estate owned:Real estate acquired through foreclosure is carried at the lower of cost or fair value less estimated costs of disposition.When a property is acquired through foreclosure any excess of the loan balance over fair value of the property is charged to the allowance for losses on loans.When circumstances indicate additional loss on the property, a direct charge to operations is made, and the real estate is written down to fair value less estimated costs of disposition. Real estate held for development:Real estate held for development includes land acquired for the development and sale of single-family residential building lots or for the construction and sale of condominiums.The properties are recorded at cost and are generally sold shortly after completion.The Company evaluates the recoverability of the carrying value on a regular basis and, if recoverability were determined to be in doubt, a valuation allowance would be established by a charge to expense. Financial instruments with off-balance sheet risk:In the normal course of business to meet the financing needs of its customers, the Company is a party to financial instruments with off-balance sheet risk, which include commitments to extend credit.The Company’s exposure to credit loss in the event of nonperformance by the other party to the commitments to extend credit is represented by the contractual amount of those instruments.The Company uses the same credit policies in making commitments as it does for on-balance sheet instruments. Commitments to extend credit are agreements to lend to a customer as long as there are no violations of any conditions established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since certain of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.The Company evaluates each customer’s creditworthiness on a case-by-case basis.The amount of collateral obtained upon extension of credit is based on management’s credit evaluation of the borrower. 44 First Federal Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements Deferred loan fees and costs:Certain fees and direct expenses incurred in the loan origination process are deferred, with recognition thereof over the contractual life of the related loan as a yield adjustment using the interest method of amortization.Any unamortized fees or costs on loans sold are taken to income in the year such loans are sold. Office property and equipment:Office property and equipment are recorded at cost, and depreciation is provided primarily on a straight-line basis over the estimated useful lives of the related assets, which range from 15 to 40 years for office buildings and from 3 to 10 years for furniture, fixtures, automobiles, software, and equipment. Maintenance and repairs are charged against income.Improvements are capitalized and subsequently depreciated.The cost and accumulated depreciation of properties retired or otherwise disposed of are eliminated from the asset and accumulated depreciation accounts.The related gain or loss from such transactions is credited or charged to income. Goodwill:Goodwill is not amortized and is evaluated for impairment annually or whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable based on facts and circumstances related to the value of net assets acquired that gave rise to the asset.The Company performed their annual impairment analysis during fiscal 2007 and determined the recorded goodwill of $18,417,040 was not impaired. Loans held for sale:Loans held for sale are those loans the Company has the intent to sell in the foreseeable future.They are carried at the lower of aggregate cost or market value.Net unrealized losses, if any, are recognized through a valuation allowance by changes to income.Gains and losses on sales of loans are recognized at settlement dates and are determined by the difference between the sale proceeds and the carrying value of the loans after allocating cost to any servicing rights retained. Transfers and servicing of financial assets:The Company accounts for transfers and servicing of financial assets by recognizing the financial and servicing assets it controls and the liabilities it has incurred, derecognizing financial assets when control has been surrendered, and derecognizing liabilities when extinguished.The Company distinguishes transfers of financial assets that are sales from transfers of financial assets that are secured borrowings. The Company generally retains the right to service mortgage loans sold to others.The cost allocated to the mortgage servicing rights retained has been recognized as a separate asset and is being amortized in proportion to and over the period of estimated net servicing income.Mortgage servicing rights are periodically evaluated for impairment based on the fair value of those rights.Fair values are estimated using discounted cash flows based on current market rates of interest and current expected future prepayment rates.For purposes of measuring impairment, the rights must be stratified by one or more predominant risk characteristics of the underlying loans.The Company stratifies its capitalized mortgage servicing rights based on the product type, interest rate and balances of the underlying loans.The amount of impairment recognized is the amount, if any, by which the amortized cost of the rights for each stratum exceed their fair value. Comprehensive income:Comprehensive income includes net income, as well as other changes in stockholders’ equity that result from transactions and economic events other than those with stockholders.The Company’s only element of other comprehensive income is unrealized gains and losses on available-for-sale investment securities. Income Taxes:The Company files a consolidated Federal income tax return.Federal income taxes are allocated based on taxable income or loss included on the consolidated return.For state tax purposes, the Bank files a franchise tax return, while the Company, its other subsidiaries and the Bank’s subsidiaries file a consolidated corporate income tax return. The Company utilizes the asset and liability method for taxes on income, and deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary 45 First Federal Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements differences are expected to be recovered or settled.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. Stock option plan:The Company adopted Statement No. 123 (Revised 2004), Share-Based Payment (“SFAS 123(R)”) which replaces SFAS NO. 123,
